Exhibit 10.11
EXECUTION VERSION
FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY
dated as of
June 4, 2008
among
RESIDENTIAL FUNDING COMPANY, LLC,
GMAC MORTGAGE, LLC
and certain of their Affiliates from time to time parties hereto,
as Grantors
GMAC, LLC, as Lender and
Lender Agent
and
WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
1.
  Definitions     2  
2.
  Grant of Security Interest by Borrowers, the Guarantors and Model Home     7  
3.
  Grant of Security Interest by Equity Pledgors     9  
4.
  Grant of Security Interest by FABS Grantors     11  
5.
  Grant of Security Interest by Additional Account Parties     11  
6.
  Representations and Warranties     12  
7.
  Grantor Remains Liable; Nature of Security Interest; Subrogation, etc.     15
 
8.
  Collections, etc.     16  
9.
  Release     17  
10.
  Agreements of the Grantors     17  
11.
  Agreement as to Investment Property; Voting     21  
12.
  Defaults and Events of Default; Remedies     24  
13.
  Limitation on Duty in Respect of Collateral     27  
14.
  Special Provisions Relating to the First Priority Collateral Agent     28  
15.
  General     36  
16.
  Equity Ownership of Model Homes     39  
17.
  Foreign Pledge Agreements     40  

-i-



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
     THIS FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY
(this “Agreement”) dated as of June 4, 2008, is among Residential Funding
Company, LLC, a Delaware limited liability company (“RFC”), and GMAC Mortgage,
LLC, a Delaware limited liability company (“GMAC Mortgage; and together with
RFC, each a “Borrower” and collectively, the “Borrowers”); Residential Capital,
LLC, a Delaware limited liability company (“ResCap”), Homecomings Financial,
LLC, a Delaware limited liability company (“Homecomings”), GMAC-RFC Holding
Company, LLC, a Delaware limited liability company (“RFC Holdings”), and GMAC
Residential Holding Company, LLC, a Delaware limited liability company
(“Residential”; and each of ResCap, Homecomings, RFC Holdings, and Residential
herein a “Guarantor” and collectively, the “Guarantors”); GMAC Model Home
Finance, LLC, a Delaware limited liability company (“Model Home”); Developers of
Hidden Springs, LLC, a Delaware limited liability company (“Developers”) and DOA
Holding Properties, LLC, a Delaware limited liability company (“DOA” and each of
Developers and DOA, herein is an “Equity Pledgor” and collectively, the “Equity
Pledgors”); RFC Asset Holdings II, LLC, a Delaware limited liability company
(“RAHI”), and Passive Asset Transactions, LLC, a Delaware limited liability
company (“PATI”; and each of RAHI and PATI is herein a “FABS Grantor” and
collectively, the “FABS Grantors”); Residential Mortgage Real Estate Holdings,
LLC, a Delaware limited liability company (“Residential Mortgage”), Residential
Funding Real Estate Holdings, LLC, a Delaware limited liability company
(“Residential Funding”), Homecomings Financial Real Estate Holdings, LLC, a
Delaware limited liability company (“Homecomings Financial”), and Equity
Investment I, LLC, a Delaware limited liability company (“Equity I”; and each of
Residential Mortgage, Residential Funding, Homecomings Financial and Equity I is
herein an “Additional Account Party” and collectively, the “Additional Account
Party”); and each other Person that agrees to become a “Grantor” by executing
and delivering a Joinder Agreement pursuant to Section 15 (each Borrower, each
Guarantor, Model Home, each Equity Pledgor, each FABS Grantor, each Additional
Account Party and each such other Person is herein a “Grantor” and collectively,
the “Grantors”); GMAC, LLC, a Delaware limited liability company, as Lender
Agent and a Lender; and Wells Fargo Bank, N.A., as first priority collateral
agent (together with its successor(s) thereto in such capacity, the “First
Priority Collateral Agent”) for the Lender Parties.
WITNESSETH:
     WHEREAS, pursuant to the Loan Agreement, dated as of the date hereof, among
the Borrowers, the Guarantors, and GMAC LLC, as Lender Agent and initial Lender,
and certain other financial institutions and Persons from time to time party
thereto as Lenders (as amended, supplemented, restated or otherwise modified
from time to time, the “Loan Agreement”), the Lenders thereunder have agreed to
make loans to the Borrowers;
     WHEREAS, the Guarantors have pursuant to Article XI of the Loan Agreement
guaranteed all “Obligations” as defined in the Loan Agreement (each such
guaranty so made by a Guarantor, herein its “Guaranty”);
     WHEREAS, as a requirement under the Loan Agreement and the making of the
Loans under the Loan Agreement, the Grantors are required to execute and deliver
this Agreement;
First Priority Pledge and Security Agreement
and Irrevocable Proxy

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement; and
     WHEREAS, it is in the best interests of each Grantor to execute this
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from the Loans made from time to time to the Borrowers;
     NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to the Borrowers and/or the
Grantors under or in connection with the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. When used herein and unless the context otherwise requires,
(a) capitalized terms which are not otherwise defined herein have the meanings
assigned to such terms in Schedule 1.01 to the Loan Agreement; (b) the terms
Account, Account Debtor, Certificated Security, Chattel Paper, Commercial Tort
Claim, Commodity Account, Commodity Contract, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Financial Assets, Fixture, General
Intangibles, Goods, Health Care Insurance Receivables, Instrument, Inventory,
Investment Property, Letter of Credit, Letter-of-Credit Rights, Money, Proceeds,
Security, Security Entitlement, Securities Account, Supporting Obligations and
Uncertificated Security have the respective meanings assigned thereto in
Article 8 or Article 9 of the UCC (as defined below); and (c) the following
terms have the following meanings (such definitions to be applicable to both the
singular and plural forms of such terms):
     Assigned Documents means the Note Issuance Facility Deed, the Deed of
Charge, the UK Note and any other Facility Document to which Residential
Capital, LLC is a party.
     Bailment Collateral shall have the meaning given such term in the
Intercreditor Agreement.
     Collateral means, with respect to any Grantor, all property and rights of
such Grantor in which a security interest is granted pursuant to Sections 2, 3,
4 and 5.
     Collateral Control Agent shall have the meaning given such term in the
Intercreditor Agreement.
     Computer Hardware and Software means, with respect to any Grantor, all of
such Grantor’s rights (including rights as licensee and lessee) with respect to:
(a) computer and other electronic data processing hardware, including all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories, peripheral devices and other related computer hardware;
(b) all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (c) any firmware associated with any
of the foregoing; and (d) any documentation for hardware, software and firmware
described in clauses (a), (b) and (c) above, including, without limitation, flow
charts, logic diagrams, manuals, specifications, training materials, charts and
pseudo codes.

2



--------------------------------------------------------------------------------



 



     Deed of Charge means the deed of charge and assignment made on or about the
date hereof between, amongst others, the UK SPE, Residential Capital, LLC and
the Security Trustee.
     Distributions means all dividends of stock, membership interests or other
ownership interests, liquidating dividends, shares of stock resulting from (or
in connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Pledged Share, Pledged Interest or other shares of capital stock,
member interest or other ownership interests or security entitlements
constituting Collateral, but shall not include Dividends.
     Dividends means cash dividends and cash distributions with respect to any
Pledged Share or any Pledged Interest made in the ordinary course of business
and not as a liquidating dividend.
     Dutch Assets means the Dutch Memberships Interests and Dutch VFLN
Receivables.
     Dutch Membership Interests means 65% of any and all rights, claims
(vorderingsrechten) and interests of each of Residential Funding Company, LLC
and GMAC-RFC Holding Company, LLC in their capacity as member (lid) of GMAC RFC
International Holdings Coöperatief U.A. under or in connection with their
membership (lidmaatschap).
     Dutch VFLN Receivables means any and all rights and claims
(vorderingsrechten) (including but not limited to a right of recourse (regres)
or subrogation (subrogatie)) whether present or future, whether actual or
contingent, of Residential Capital, LLC under or in connection with (i) the VFLN
Agreement entered into by and between, amongst others, the Residential Capital,
LLC, GX CE Funding B.V. and Stichting Security Trustee GX CE Funding, (ii) each
VFLN Note and (iii) the VFLN Trust Deed.
     Excluded Assets means, with respect to any Grantor and to the extent such
Property does not constitute Primary Collateral, the following Property:
(a) Goods securing purchase money indebtedness or capital lease obligations to
the extent such purchase money indebtedness or capital lease obligations
prohibit the granting of a security interest on such assets; (b) voting capital
stock of controlled foreign corporations (as defined in the Internal Revenue
Code) in excess of sixty-five percent (65%) of the voting rights of such
corporations including without limitation GMAC-RFC Australia Pty Limited and
GMAC RFC International Holdings Coöperatief U.A. (or any other controlled
foreign corporation identified in writing by a Grantor to the First Priority
Collateral Agent); (c) any asset, including any account, note, contract, lease,
financing arrangement, general intangible, equity investment, interests in joint
ventures or other agreement to the extent that the grant of a security interest
therein would violate applicable Requirements of Law, result in the invalidation
thereof or provide any party thereto with a right of termination or default with
respect thereto or with respect to any Bilateral Facility to which such asset is
subject as of the Closing Date (in each case, after giving effect to applicable
provisions of the UCC and other applicable Requirements of Law and principles of
equity); (d) any trademark applications filed in the United States Patent and
Trademark Office on the basis of such Grantor’s “intent-to-use” such trademark,
unless and until acceptable evidence of use of the trademark had been filed with
the United States Patent and Trademark Office pursuant to Section 1(c) or 1(d)
of the Lanham Act (15 U.S.C. 1051, et seq.) to the extent that granting a lien
in such trademark application prior to such filing would adversely affect the
enforceability of validity of such trademark application; (e) proceeds and

3



--------------------------------------------------------------------------------



 



products of any and all of the foregoing excluded assets described in clause (a)
through (d) above only to the extent such proceeds and products would constitute
property or assets of the type described in clause (a) through (d) above; and
(f) the Exempt Cash Reserve Account and any proceeds and products thereof.
     General Intangibles means, with respect to any Grantor, all of such
Grantor’s “general intangibles” as defined in the UCC and, in any event,
includes (without limitation) all of such Grantor’s licenses, franchises, tax
refund claims, guarantee claims, security interests and rights to
indemnification.
     Intellectual Property means all past, present and future: trade secrets and
other proprietary information; rights in customer lists; trademarks, service
marks, business names, trade names, domain names, designs, logos, and/or other
source and/or business identifiers and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world
(including without limitation the tradename “DITECH”); copyrights (including,
without limitation, copyrights for computer programs) and copyright
registrations or applications for registrations which have heretofore been or
may hereafter be issued throughout the world; inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; rights in license
agreements related to any of the Intellectual Property and income therefrom; the
right to sue for all past, present and future infringements of any of the
foregoing; all common law and other rights throughout the world in and to all of
the foregoing; and the right to obtain all reissues, extensions or renewals of
the foregoing.
     Intercreditor Agreement means that certain Intercreditor Agreement, dated
on or before June 6, 2008 as of the date hereof, among Wells Fargo Bank, N.A.,
in its capacity as First Priority Collateral Agent, Wells Fargo Bank, N.A., in
its capacity as Second Priority Collateral Agent, Wells Fargo Bank, N.A., in its
capacity as Third Priority Collateral Agent, the Lender Agent and the other
parties thereto.
     Lender Parties shall have the meaning given such term in the Loan
Agreement.
     Non-Tangible Collateral means, with respect to any Grantor, collectively,
such portion of such Grantor’s Collateral that constitutes Accounts, Chattel
Paper, Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Investment Property, Letter-of-Credit Rights, Letters of Credit and Supporting
Obligations.
     Note Issuance Facility Deed means the note issuance facility deed made on
or about the date hereof between, amongst others, Residential Capital, LLC and
the UK SPE.
     Obligations means the Obligations (as defined in the Loan Agreement).
     Pledged Interest Issuer means each Person identified in Item B of
Attachment I hereto as the Pledged Interest Issuer.
     Pledged Interests means all member interests, general or limited
partnership interests or other ownership interests of any Pledged Interest
Issuer described in Item B of Attachment I hereto, whether now existing or
hereafter arising (other than Excluded Assets); all other member interests,

4



--------------------------------------------------------------------------------



 



general or limited partnership interests or other ownership interests issued by
any Pledgor’s Subsidiaries (other than Excluded Assets) that is hereafter from
time to time pledged as Collateral under this Agreement by a Pledgor; all
registrations, certificates, articles or agreements governing or representing
any such interests; all options and other rights, contractual or otherwise, at
any time existing with respect to such interests; all distributions, cash,
instruments and other property now or hereafter received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
interests; and all proceeds of the foregoing.
     Pledged Note Issuer means each Person identified in Item D of Attachment I
hereto as the issuer of the Pledged Note identified opposite the name of such
Person.
     Pledged Note Lien means any and all liens or security interests securing
the obligation of a Pledged Note Issuer evidenced by the applicable Pledged
Note, and all collateral subject to such liens and security interests.
     Pledged Notes means all of the promissory notes described in Item D of
Attachment I hereto, and all other promissory notes of any Pledged Note Issuer,
issued by a Pledged Note Issuer, as such promissory notes, in accordance with
Section 11(j), are amended, restated, modified or supplemented from time to
time; any promissory note of any Pledged Note Issuer taken in extension or
renewal thereof or substitution therefor; all instruments or agreements
governing or representing all or any of such notes; all rights, contractual or
otherwise, at any time existing with respect to such notes; all distributions,
cash, instruments and other property now or hereafter received, receivable or
otherwise distributed in respect of or in exchange for any or all of such notes;
and all proceeds of the foregoing.
     Pledged Property means all Pledged Interests, all Pledged Notes, all
Pledged Shares, all other securities, all assignments of any amounts due or to
become due, all other instruments which are now being delivered by any Pledgor
to the First Priority Collateral Agent or the Collateral Control Agent or may
from time to time hereafter be delivered by any Pledgor to the First Priority
Collateral Agent or Collateral Control Agent for the purpose of pledge under
this Agreement or any other Facility Document, and all proceeds of any of the
foregoing.
     Pledged Share Issuer means each Person identified in Item A of Attachment I
hereto as the issuer of the Pledged Shares identified opposite the name of such
Person.
     Pledged Shares means all shares of capital stock of any Pledged Share
Issuer, whether now existing or hereafter arising (other than Excluded Assets),
and all other shares of capital stock of any direct Subsidiary of a Pledgor that
is hereafter from time to time pledged as Collateral under this Agreement by a
Pledgor; all registrations, certificates, articles, or agreements governing or
representing any such interest; all options and other rights, contractual or
otherwise, at any time existing with respect to all or any of such shares; all
distributions, cash, instruments and other property now or hereafter received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and all proceeds of the foregoing.
     Pledgor means any Borrower, any Guarantor, any Equity Pledgor or Model
Home.

5



--------------------------------------------------------------------------------



 



     Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
     Security Trustee means Deutsche Trustee Company Limited in its capacity as
security trustee for the Secured Creditors (as defined in the English Security
Documents).
     Servicing Contract means any agreement, whether titled a “servicing
agreement,” a “pooling and servicing agreement,” a “sale and servicing
agreement,” or otherwise, pursuant to which any Grantor is obligated to perform
collection, enforcement or foreclosure services with respect to, or to maintain
and remit any funds collected from, persons obligated on any mortgage loan or
pool of mortgage loans.
     Significant Subsidiary means any Subsidiary of the ResCap (or group of
Subsidiaries as to which a specified condition applies) which meets any of the
following conditions:
     (a) ResCap’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Subsidiary exceeds 10 percent of
the total assets of ResCap and its Subsidiaries on a consolidated basis as of
the end of the most recently completed fiscal year; or
     (b) the Subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exceeds 10 percent of such income of ResCap and its Subsidiaries on a
consolidated basis for the most recently completed fiscal year.
     For purposes of this definition, a Subsidiary shall mean a Person that is
controlled by ResCap directly or indirectly through one or more intermediaries.
For purposes of making any determination or calculations, this definition shall
be interpreted in accordance with the rules and instructions of Rule 1-02 of
Regulation S-X under the Securities Act of 1933 as in effect on the Closing
Date.
     Trust Deed means that certain trust deed entered into by and between,
amongst others, GX CE Funding and the Security Trustee GX CE Funding in relation
to the VFLN Agreement.
     UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, as used in Section 10(a) hereof, “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
     UK Note means the notes issued to Residential Capital, LLC from time to
time by the UK SPE pursuant to the Note Issuance Facility Deed (there being only
one note outstanding at any time).
     UK Note Related Security means all Liens created in favor of the Security
Trustee by the UK SPE in connection with the issuance of the UK Note.
     UK Pledged Shares means the UK Pledged Shares in each UK Pledged Shares
Company which are held by Residential Funding Company, LLC and represented by
the certificates listed in

6



--------------------------------------------------------------------------------



 



Item C of Attachment I hereto and which represent 65% of the UK Pledged Shares
held by Residential Funding Company, LLC in the relevant UK Pledged Shares
Company together with all other shares and other assets, including any moneys
and other Derivative Rights (as defined in the English Security Documents) from
time to time charged to the First Priority Collateral Agent.
     UK Pledged Shares Companies means:
     (a) GMAC-RFC Holdings Limited a company incorporated in England and Wales
(registered number 03471082) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Holdings”);
     (b) GMAC-RFC Europe Limited a company incorporated in England and Wales
(registered number 03987700) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ; (“GMAC Europe”); and
     (c) RFC Investments Limited, a company incorporated in England and Wales
(registered number 03488658) whose registered address is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“RFC Investments”),
     and UK Pledged Share Company means any of them.
     UK SPE means Viaduct No. 7 Limited.
     VFLN Agreement means that certain variable funding loan note agreement
dated June 4, 2008 and entered into by and between, amongst others, Residential
Capital, LLC, GX CE Funding B.V. and Stichting Security Trustee GX CE Funding.
     VFLN Note means any note issued by GX CE Funding B.V. to Residential
Capital, LLC under or pursuant to the VFLN Agreement.
     2. Grant of Security Interest by Borrowers, the Guarantors and Model Home.
As security for the prompt payment in full in cash and performance of all
Obligations, each of the Borrowers and the Guarantors and Model Home and each
other Grantor (other than a Grantor that is an Equity Pledgor, an FABS Grantor
or an Additional Account Pledgor) hereby pledges to the First Priority
Collateral Agent for the benefit of the Lender Parties, and hereby grants a
continuing security interest to the First Priority Collateral Agent for the
benefit of the Lender Parties in, all of each such Borrower’s or Guarantor’s or
Model Home’s or any such other Grantor’s right, title and interest, in, to, and
under, whether now or hereafter existing, owned or acquired and wherever located
and howsoever created, arising or evidenced, all of the following:
     (a) all Assets including, without limitation, all Financial Asset-Backed
Securities, Servicing P&I Advances, Servicing T&I Advances, Mortgage Loans and
Incremental Advances of a type specified in, or otherwise described in
Schedule VI to this Agreement, and all other Property described in Schedule VI
to this Agreement;
     (b) Accounts, including Health Care Insurance Receivables;
     (c) Chattel Paper, including Electronic Chattel Paper;

7



--------------------------------------------------------------------------------



 



     (d) Commercial Tort Claims described on Schedule V hereto, as such schedule
may be supplemented from time to time by any applicable Grantor in accordance
with this Agreement;
     (e) Computer Hardware and Software and all rights with respect thereto,
including, without limitation, any and all rights in licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications,
and any substitutions, replacements, additions or model conversions of any of
the foregoing;
     (f) Deposit Accounts;
     (g) Documents;
     (h) Financial Assets, including, without limitation, (A) all Deposit
Accounts and Securities Accounts in which any Financial Assets are carried or
credited, and all Investment Property (including all Security Entitlements),
Instruments, Money, and other property on deposit therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Deposit Accounts or Securities Accounts, (B) all agreements,
contracts, documents and instruments evidencing, arising from, relating to or
other otherwise delivered pursuant to or in connection with Financial Assets,
(C) all cash and funds delivered to a Grantor (or its bailee or agent) in
respect of such Financial Assets and any collateral securing the same, and
(D) to the extent not included in the foregoing, all Accounts, Chattel Paper,
Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Instruments, Investment Property, Letter-of-Credit Rights, Letters of Credit,
Supporting Obligations, and Money, consisting of, arising from, or relating to
or delivered pursuant to, any of the foregoing;
     (i) General Intangibles (including, without limitation, all Payment
Intangibles and all rights, titles and interests in the English Security
Documents, the Dutch Security Documents and the Mexican Security Documents);
     (j) Goods (including, without limitation, all its Equipment, Fixtures and
Inventory), together with all embedded software, accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor;
     (k) Instruments;
     (l) Intellectual Property;
     (m) (i) (A) all issued and outstanding shares of capital stock of each
Pledged Share Issuer identified in Item A of Attachment I hereto, (B) all other
Pledged Shares issued from time to time, (C) all Pledged Notes of each Pledged
Note Issuer identified in Item D of Attachment I hereto (including, without
limitation, the English Note and the Dutch Note), (D) all other Pledged Notes
issued from time to time, (E) all Pledged Note Liens, (F) all issued and
outstanding member interests, general or limited partnership interests or other
ownership interests of each Pledged Interest Issuer

8



--------------------------------------------------------------------------------



 



identified in Item B of Attachment I hereto, (G) all other Pledged Interests
issued from time to time, (H) all other Pledged Property, whether now or
hereafter delivered to the First Priority Collateral Agent in connection with
this Agreement, and (I) all Dividends, Distributions, interest, and other
payments and rights with respect to any Pledged Property; (ii) all Sales
Proceeds Accounts and all funds, properties and assets (including financial
assets) deposited therein or carried in or credited thereto, and (iii) to the
extent not included in the foregoing clause (m)(i), all other Investment
Property (including, without limitation, Commodity Accounts, Commodity
Contracts, Securities (whether Certificated Securities or Uncertificated
Securities), Security Entitlements and Securities Accounts);
     (n) Letter-of-Credit Rights and Letters of Credit;
     (o) Money (of every jurisdiction whatsoever);
     (p) Dutch Assets;
     (q) UK Pledged Shares and UK Notes;
     (r) Supporting Obligations;
     (s) Servicing Contracts;
     (t) Investment Property; and
     (u) to the extent not included in the foregoing, all other personal assets
and property of any kind or description;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 2 shall not include Excluded Assets.
     Residential Capital, LLC agrees with the First Priority Collateral Agent
and undertakes to pledge or, as the case may be, to pledge in advance the Dutch
VFLN Receivables. Each of Residential Funding Company, LLC and GMAC-RFC Holding
Company, LLC agrees with the First Priority Collateral Agent and undertakes to
pledge or, as the case may be, to pledge in advance the respective Dutch
Membership Interests.
     3. Grant of Security Interest by Equity Pledgors. As security for the
prompt payment in full in cash and performance of all Obligations, each of the
Equity Pledgors hereby pledges to the

9



--------------------------------------------------------------------------------



 



First Priority Collateral Agent for the benefit of the Lender Parties, and
hereby grants a continuing security interest to the First Priority Collateral
Agent for the benefit of the Lender Parties in, all of each such Equity
Pledgor’s right, title and interest, in, to, and under, whether now or hereafter
existing, owned or acquired and wherever located and howsoever created, arising
or evidenced, all of the following:
     (a) all Pledged Shares of each Pledged Share Issuer identified in Item A of
Attachment I hereto;
     (b) all other Pledged Shares issued by any Pledged Share Issuer and pledged
hereunder by any Equity Pledgor from time to time;
     (c) all promissory notes, if any, of each Pledged Note Issuer identified in
Item D of Attachment I hereto;
     (d) all other Pledged Notes, if any, issued by any Pledged Note Issuer from
time to time;
     (e) all Pledged Note Liens, if any;
     (f) all Pledged Interests of each Pledged Interest Issuer identified in
Item B of Attachment I hereto;
     (g) all other Pledged Interests issued by any Pledged Interest Issuer and
pledged hereunder by any Equity Pledgor from time to time;
     (h) all Dividends, Distributions, interest, and other payments and rights
with respect to any Pledged Shares or Pledged Interests;
     (i) all Deposit Accounts and all Property deposited or carried therein or
credited thereto; and
     (j) all Securities Accounts and all Property (including all Investment
Property and Financial Assets) deposited or carried therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Securities Accounts;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 3 shall not include Excluded Assets.

10



--------------------------------------------------------------------------------



 



     4. Grant of Security Interest by FABS Grantors. As security for the prompt
payment in full in cash and performance of all Obligations, each of the FABS
Grantors hereby pledges to the First Priority Collateral Agent for the benefit
of the Lender Parties, and hereby grants a continuing security interest to the
First Priority Collateral Agent for the benefit of the Lender Parties in all of
each such FABS Grantor’s right, title and interest, in, to, and under, whether
now or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:
     (a) all Financial Assets, including without limitation all Financial
Asset-Backed Securities;
     (b) all Deposit Accounts and Securities Accounts in which any Financial
Assets are carried or credited, and all Investment Property (including all
Security Entitlements), Instruments, Money, and other Property on deposit or
carried therein or credited thereto, and all permitted investments acquired with
funds on deposit in or carried in or credited thereto, and in any event the
Securities Accounts identified opposite such FABS Grantor’s name on Schedule X
hereto;
     (c) all agreements, contracts, documents and instruments evidencing,
arising from, relating to or other otherwise delivered pursuant to or in
connection with Financial Assets;
     (d) all cash and funds delivered to FABS Grantor (or its bailee or agent)
in respect of such Financial Assets and any collateral securing the same; and
     (e) to the extent not included in the foregoing, all Accounts, Chattel
Paper, Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Instruments, Investment Property, Letter-of-Credit Rights, Letters of Credit,
Supporting Obligations, and Money, consisting of, arising from, or relating to
or delivered pursuant to, any of the foregoing;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all Proceeds, products, offspring, rents, issues, profits
and returns of and from, and all distributions on and rights arising out of, any
of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 4 shall not include Excluded Assets.
     5. Grant of Security Interest by Additional Account Parties. As security
for the prompt payment in full in cash and performance of all Obligations, each
of the Additional Account Parties hereby pledges to the First Priority
Collateral Agent for the benefit of the Lender Parties, and hereby grants a
continuing security interest to the First Priority Collateral Agent for the
benefit of the Lender Parties in all of each such Additional Account Party’s
right, title and interest, in, to, and

11



--------------------------------------------------------------------------------



 



under, whether now or hereafter existing, owned or acquired and wherever located
and howsoever created, arising or evidenced, all of the following:
     (a) all Deposit Accounts identified opposite such Additional Account
Party’s name on Schedule X hereto and any Property deposited or carried therein
or credit thereto and any replacement account therefor; and
     (b) all Proceeds, products, offspring, rents, issues, profits and returns
of and from, and all distributions on and rights arising out of, any of the
foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Section 5 shall not include Excluded Assets.
     6. Representations and Warranties.
     (a) Each Grantor represents and warrants that:
     (i) no financing statement (other than any which may have been filed on
behalf of the First Priority Collateral Agent or in connection with Liens
expressly permitted by the Loan Agreement (“Permitted Liens”)) covering any of
the Collateral is on file in any public office, except those financing
statements identified on Schedule VI(a) hereto;
     (ii) such Grantor is and will be the lawful owner of all Collateral, free
of all Liens and claims whatsoever, other than the security interest hereunder
and Permitted Liens, except those Liens and claims identified on Schedule VI(a)
hereto, with full power and authority to execute and deliver this Agreement and
perform such Grantor’s obligations hereunder, and to subject the Collateral to
the security interest hereunder and (ii) none of the Collateral of such Grantor
that constitutes Collateral is subject to any Liens other than Permitted Liens;
     (iii) all information with respect to the Collateral and Account Debtors
set forth in any schedule, certificate or other writing at any time heretofore
or hereafter furnished by such Grantor to the First Priority Collateral Agent or
any Lender Party is and will be true and correct in all material respects as of
the date specified therein (or, if no date is so specified, as of the date
furnished);
     (iv) such Grantor’s true legal name as registered in the jurisdiction in
which such Grantor is organized or incorporated, jurisdiction of organization or
incorporation, federal employer identification number, organizational
identification number, if any, as designated by the state of its organization,
formation or incorporation, chief executive office and principal place of
business are as set forth on Schedule I hereto (and such Grantor has not
maintained its chief executive office and principal place of business at any
other location at any time after January 1, 2003 except as otherwise disclosed
in writing to the First Priority Collateral Agent and Lender Agent);
     (v) each other location where such Grantor maintains a place of business is
set forth on Schedule II hereto or as otherwise disclosed in writing to the
First Priority Collateral Agent and Lender Agent;

12



--------------------------------------------------------------------------------



 



     (vi) except as disclosed on Schedule III hereto, such Grantor is not now
known and during the five years preceding the date hereof has not previously
been known by any trade name;
     (vii) except as disclosed on Schedule III hereto, during the five years
preceding the date hereof such Grantor has not been known by any legal name
different from the one set forth on the signature page of this Agreement nor has
such Grantor been the subject of any merger or other corporate reorganization;
     (viii) Schedule IV hereto contains a complete listing of all of such
Grantor’s material Intellectual Property which is subject to a registration;
     (ix) Schedule V hereto contains a complete listing of all of such Grantor’s
Commercial Tort Claims in excess of $10,000,000 in value;
     (x) Schedule VII hereto identifies all direct Subsidiaries of each
Borrower, Guarantor and Equity Pledgor;
     (xi) Schedule IX hereto lists all Bailment Collateral the Grantor is
required to deliver to the First Priority Collateral Agent and Lender Agent as
of the Closing Date, such Schedule IX to be updated at any time additional
Bailment Collateral may be so delivered;
     (xii) such Grantor is a corporation, limited partnership or limited
liability company as specified in Schedule I hereto and is duly organized,
validly existing and in good standing under the laws of the state of its
incorporation, formation or organization;
     (xiii) the execution and delivery of this Agreement, the grant of the
security interest, proxy and other rights granted herein and the performance by
such Grantor of its obligations hereunder are within such Grantor’s corporate,
partnership or limited liability company powers, have been duly authorized by
all necessary corporate, partnership or limited liability company action, have
received all necessary governmental approvals (if any shall be required), and do
not and will not contravene or conflict with any provision of law or of the
charter or by-laws or other organizational documents of such Grantor or any
judgment, order or decree, which is binding upon such Grantor and will not cause
a breach, default or event of default under of any agreement, indenture,
instrument or other document to which such Grantor is a party;
     (xiv) this Agreement is a legal, valid and binding obligation of such
Grantor, enforceable in accordance with its terms, except that the
enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law);
     (xv) such Grantor has not performed any act which might prevent the First
Priority Collateral Agent from enforcing any of the terms of this Agreement or
which could limit the First Priority Collateral Agent in any such enforcement;

13



--------------------------------------------------------------------------------



 



     (xvi) no Collateral is in the possession of any Person (other than such
Grantor or a custodian, securities intermediary or account bank appointed by
such Grantor) asserting any claim thereto or security interest therein (other
than Permitted Liens), except that the First Priority Collateral Agent or its
designee or agents may have possession of Collateral as contemplated pursuant to
the Facility Documents;
     (xvii) this Agreement creates a valid security interest in the Collateral,
securing the payment of the Obligations, and all filings and other actions
necessary to perfect and protect such security interest have been duly taken and
such security interest shall be a first priority security interest as to all
Collateral (except for Permitted Liens and except, as to priority, to the Liens
evidenced by the financial statements specified in Schedule VI(a)).
     (xviii) in the case of any Pledged Shares constituting Collateral, all of
such Pledged Shares are duly authorized and validly issued, fully paid, and
non-assessable, and constitute all of the issued and outstanding shares of
capital stock of each Pledged Share Issuer owned by the Pledgor set forth across
from the name of such Pledged Share Issuer on Attachment I hereto, except as
otherwise set forth thereon;
     (xix) in the case of each Pledged Note and the Pledged Note Liens, all of
such Pledged Notes and Pledged Note Liens, if any, have been duly authorized,
executed, endorsed, issued and delivered, and are the legal, valid and binding
obligation of the issuers thereof, and are not in default; and
     (xx) in the case of any Pledged Interests constituting Collateral, such
Pledged Interests constitute one hundred percent (100%) of the Pledgor’s
interest in the Pledged Interest Issuer (other than Excluded Assets) and the
percentage of the total membership, partnership or other equity interests in the
Pledged Interest Issuer indicated on Attachment I, except as otherwise set forth
thereon. The Pledged Interests indicated on Attachment I are duly registered in
the permanent ownership records of the respective Pledged Interests Issuer, and
such registration is maintained in the principal office of such issuer. Such
registration continues valid and genuine and has not been altered. All Pledged
Interests have been duly authorized and validly issued, are fully paid and
non-assessable, and were not issued in violation of the preemptive rights, if
any, of any Person or of any agreement by which any Pledgor is bound. All
documentary, stamp or other taxes or fees owing in connection with the
registration, issuance, transfer or pledge of Collateral have been paid. No
restrictions or conditions exist with respect to the registration, transfer,
voting or pledge of any Pledged Interests (other than usual or customary
securities laws or ERISA restrictions). All requisite formalities for the
granting of a security interest in the Pledged Interests required pursuant to
the organizational documents of the Pledgors or the Pledged Interest Issuer have
been complied with on or prior to the execution and delivery of this Agreement.
Each Pledgor represents that, as of the date hereof, none of the Pledged
Interests is dealt with or traded on any securities exchange or in any
securities market.
     (b) RFC represents and warrants, with respect to the UK Pledged Shares,
that:
     (i) it is the sole legal and beneficial owner of the UK Pledged Shares free
from all Liens other than Permitted Liens;

14



--------------------------------------------------------------------------------



 



     (ii) the UK Pledged Shares are fully paid;
     (iii) there are no moneys or liabilities outstanding or payable in respect
of the UK Pledged Shares or any of them;
     (iv) it is lawfully entitled to create the security over the UK Pledged
Shares constituted by this Agreement in favor of the First Priority Collateral
Agent;
     (v) together the UK Pledged Shares constitute 65% of the issued share
capital of each Company; and
     (vi) the UK Pledged Shares are fully transferable to the First Priority
Collateral Agent (or any other person as the First Priority Collateral Agent
shall direct) without restriction and in particular in respect of any
pre-emption rights or restrictions in the articles of association of any UK
Pledged Shares Company all appropriate waivers have been obtained in respect of
them from all other shareholders of that UK Pledged Shares Company, which are
unconditional, irrevocable and legally binding and enforceable.
     7. Grantor Remains Liable; Nature of Security Interest; Subrogation, etc.
     (a) Anything herein to the contrary notwithstanding, (i) each Grantor shall
remain liable under the contracts and agreements included in the Collateral to
the extent set forth therein, and will perform all of its duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed, (ii) the exercise by the First Priority Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under any such contracts or agreements included in the
Collateral, and (iii) neither the First Priority Collateral Agent nor any other
Lender Party shall have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Agreement, nor shall the
First Priority Collateral Agent nor any Lender Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
     (b) This Agreement shall in all respects be a continuing, absolute,
unconditional and irrevocable grant of security interest, and shall remain in
full force and effect until all Obligations have been paid in full in cash and
all Commitments have terminated. All rights of the Lender Parties and the
security interests granted to the First Priority Collateral Agent (for its
benefit and the benefit of each other Lender Party) hereunder, and all
obligations of the Grantors hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of (i) any lack of validity, legality
or enforceability of any Facility Document, (ii) the failure of any Lender Party
(A) to assert any claim or demand or to enforce any right or remedy against any
Grantor or any other Person under the provisions of any Facility Document or
otherwise, or (B) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Obligations, (iii) any change in the time,
manner or place of payment of, or in any other term of, all or any part of the
Obligations, or any other extension, compromise or renewal of any Obligations,
(iv) any reduction, limitation, impairment or termination of any Obligations
(except until all Obligations have been paid in full in cash and all Commitments
have terminated) for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and each
Grantor hereby waives

15



--------------------------------------------------------------------------------



 



any right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise, (v) any amendment to, rescission,
waiver, or other modification of, or any consent to or departure from, any of
the terms of any Facility Document, (vi) any addition, exchange or release of
any Collateral of the Obligations, or any surrender or non-perfection of any
Collateral, or any amendment to or waiver or release or addition to, or consent
to or departure from, any other guaranty held by any Lender Party securing any
of the Obligations, or (vii) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Grantor or any other Grantor, any surety or any guarantor.
     (c) Until one year and one day after all Obligations have been paid in full
in cash and all Commitments have terminated, each Grantor hereby irrevocably
waives any claim or other rights which it may now or hereafter acquire against
any Borrower, any other Grantor or any other Grantor that arise from the
existence, payment, performance or enforcement of such Grantor’s obligations
under this Agreement or any other Facility Document, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy of any Lender Party against any Borrower, any
other Grantor or any other Grantor or any Collateral which any Lender Party now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any Borrower, any Grantor or any other Grantor, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Grantor in violation of the preceding sentence and the Obligations shall
not have been indefeasibly paid in full in cash or all Commitments have not been
terminated, then such amount shall be deemed to have been paid to such Grantor
for the benefit of, and held in trust for, the First Priority Collateral Agent
(on behalf of the Lender Parties), and shall forthwith be paid to the First
Priority Collateral Agent to be credited and applied upon the Obligations,
whether matured or unmatured. Each Grantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Loan Agreement and that the waiver set forth in this Section 7(c) is knowingly
made in contemplation of such benefits.
     (d) Except as otherwise provided in the Loan Agreement, if any Lender Party
may, under applicable Requirements of Law, proceed to realize its benefits under
this Agreement or the other Facility Documents giving any Lender Party a lien
upon any Collateral, either by judicial foreclosure or by non-judicial sale or
enforcement, such Lender Party may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Agreement. If, in the exercise of any of its rights and
remedies, any Lender Party shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Grantor or any
other Grantor or any other Person, whether because of any applicable
Requirements of Law pertaining to “election of remedies” or the like, each
Grantor hereby consents to such action by such Lender Party and waives any claim
based upon such action, even if such action by such Lender Party shall result in
a full or partial loss of any rights of subrogation that such Grantor might
otherwise have had but for such action by such Lender Party.
     8. Collections, etc. Until such time during the existence of an Event of
Default as the First Priority Collateral Agent shall notify such Grantor of the
revocation of such power and authority, each Grantor (a) will, at its own
expense, endeavor to collect, as and when due, all

16



--------------------------------------------------------------------------------



 



amounts due under any of the Non-Tangible Collateral, including the taking of
such action with respect to such collection as the First Priority Collateral
Agent may reasonably request or, in the absence of such request, as such Grantor
may deem advisable; and (b) may grant, in the ordinary course of business, to
any party obligated on any of the Non-Tangible Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Non-Tangible Collateral. The First Priority Collateral Agent,
however, may, at any time that an Event of Default has occurred and is
continuing, whether before or after any revocation of such power and authority
or the maturity of any of the Obligations, notify any party obligated on any of
the Non-Tangible Collateral to make payment or otherwise render performance to
or for the benefit of the First Priority Collateral Agent and enforce, by suit
or otherwise the obligations of any such party obligated on any Non-Tangible
Collateral. In connection therewith, the First Priority Collateral Agent may
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby. Upon request of the First Priority
Collateral Agent following the occurrence and during the continuation of an
Event of Default, each Grantor will, at its own expense, notify any party
obligated on any of the Non-Tangible Collateral to make payment to the First
Priority Collateral Agent of any amounts due or to become due thereunder.
     9. Release. Collateral shall from time to time be released from the
security interest created by this Agreement pursuant to and in accordance with
the provisions of the Loan Agreement. Upon any such release, the Lender Agent
will, at the Grantors’ joint and several expense, cause the First Priority
Collateral Agent to deliver to the relevant Grantor, without any
representations, warranties or recourse of any kind whatsoever, such released
Collateral held by the First Priority Collateral Agent or Collateral Control
Agent hereunder, and execute and deliver to the Grantor such documents as such
Grantor shall reasonably request to evidence such release.
     10. Agreements of the Grantors. (a) Each Grantor:
     (i) will execute such financing statements (or any equivalent filings in
the United Kingdom and the Netherlands) and other documents (and pay the cost of
filing or recording the same in all public offices reasonably determined to be
appropriate by the First Priority Collateral Agent or the Lender Agent) and do
such other acts and things (including, without limitation, delivery to the First
Priority Collateral Agent of any Instruments and Certificated Securities which
constitute Collateral), all as the First Priority Collateral Agent or the Lender
Agent may from time to time reasonably request, to establish and maintain a
valid perfected security interest in the Collateral (free of all other liens,
claims and rights of third parties whatsoever, other than Permitted Liens) to
secure the payment of the Obligations (and each Grantor authorizes the First
Priority Collateral Agent and the Lender Agent to file, without limitation, any
financing statement (or any equivalent filings in the United Kingdom and the
Netherlands) that (i) indicates the Collateral (x) as “all property” or “all
assets” of such Grantor or words of similar effect, regardless of whether any
particular asset in the Collateral falls within the scope of Article 9 of the
UCC of the jurisdiction wherein such financing statement is filed, or (y) as
being of an equal or lesser scope or with greater detail, and (ii) contains any
other information required by Section 5 of Article 9 of the UCC of the
jurisdiction wherein such financing statement is filed regarding the sufficiency
or filing office acceptance of any financing statement (or any equivalent
filings

17



--------------------------------------------------------------------------------



 



in the United Kingdom and the Netherlands), including (x) whether such Grantor
is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement (or any equivalent filings in the United Kingdom and the Netherlands)
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates;
     (ii) will keep all its records regarding Collateral at, and will not
maintain any place of business at any location other than, its address(es) shown
on Schedules I and II hereto or at such other addresses of which such Grantor
shall have given the First Priority Collateral Agent and the Lender Agent not
less than 30 days’ prior written notice;
     (iii) will not change its state of organization or incorporation and will
not change its name, identity or corporate structure or its organizational
identification number for the state of its incorporation, formation or
organization, in each case such that any financing statement filed to perfect
the First Priority Collateral Agent’s interests under this Agreement would
become seriously misleading, unless such Grantor shall have given the First
Priority Collateral Agent and the Lender Agent not less than 30 days’ prior
notice of such change (provided that this Section 10(a)(iii) shall not be deemed
authorize any change or transaction prohibited under the Loan Agreement) and
shall have taken or will timely take all action necessary to maintain continued
perfection and priority of the security interest created hereunder following
such change;
     (iv) to the extent practicable, will keep its records concerning the
Collateral in such a manner as will enable the First Priority Collateral Agent
or its designees to determine at any time the status of the Collateral;
     (v) to the extent practicable, will furnish the First Priority Collateral
Agent such information as is available to such Grantor concerning such Grantor,
the Collateral and the Account Debtors as the First Priority Collateral Agent
may from time to time reasonably request;
     (vi) will permit the First Priority Collateral Agent, the Lender Agent and
their designees, from time to time, on reasonable notice and at reasonable times
and intervals during normal business hours (or at any time without notice if a
Default has occurred and is continuing) to inspect, audit and make copies of and
extracts from all records and all other papers in the possession of such Grantor
pertaining to the Collateral and the Account Debtors, and will, upon request of
the First Priority Collateral Agent during the existence of a Default and to the
extent practicable, deliver to the First Priority Collateral Agent all of such
records and papers;
     (vii) will not sell, lease or assign any Collateral except as permitted by
the Facility Documents or create or permit to exist any Lien on any Collateral
other than Permitted Liens;
     (viii) without limiting the provisions of Section 7.01(j) of the Loan
Agreement, will at all times keep all of its Inventory and other Goods insured
under policies maintained

18



--------------------------------------------------------------------------------



 



with reputable, financially sound insurance companies against loss, damage,
theft and other risks to such extent as is customarily maintained by companies
similarly situated, and cause all such policies to provide that loss thereunder
shall be payable to the First Priority Collateral Agent as its interest may
appear (it being understood that (A) so long as no Default shall be continuing,
the First Priority Collateral Agent shall deliver any proceeds of such insurance
which may be received by it to such Grantor and (B) upon the occurrence and
during the continuance of a Default shall be continuing, the Lender Agent may
direct (in writing) the First Priority Collateral Agent to apply any proceeds of
such insurance which may be received by it toward payment of the Obligations,
whether or not due, in such order of application as the Lender Agent may
determine) and such policies or certificates thereof shall, if the First
Priority Collateral Agent so requests, be deposited with or furnished to the
First Priority Collateral Agent;
     (ix) will keep all of the Collateral granted by such Grantor, Deposit
Accounts and Investment Property in the United States or at such other locations
outside of the United States as may be specified in writing to the Lender Agent;
     (x) will promptly notify the Lender Parties in writing upon incurring or
otherwise obtaining a Commercial Tort Claim which is claiming damages in excess
of $10,000,000 (or any lesser amount specified in writing by the Lender Agent or
the First Priority Collateral Agent, if a Default has occurred and is
continuing) after the date hereof against any third party, and concurrently with
deliver to the Lender Agent, in form and substance satisfactory to the Lender
Agent, a supplement to Schedule V sufficiently identifying such Commercial Tort
Claim for purposes of Section 9-108 of the UCC;
     (xi) will promptly notify the Lender Parties in writing upon becoming the
beneficiary under any letter of credit in excess of $10,000,000 (or any lesser
amount specified in writing by the Lender Agent or the First Priority Collateral
Agent, if a Default has occurred and is continuing) and, at the request of the
First Priority Collateral Agent, pursuant to an agreement in form and substance
satisfactory to the First Priority Collateral Agent, either (A) arrange for the
issuer and any confirmer or other nominated person of such letter of credit to
consent to an assignment to the First Priority Collateral Agent of such letter
of credit or (B) arrange for the First Priority Collateral Agent to become the
transferee beneficiary of such letter of credit;
     (xii) will promptly notify the Lender Parties in writing if such Grantor
holds or acquires an interest in any Electronic Chattel Paper and, at the
request of the First Priority Collateral Agent, take such action as the First
Priority Collateral Agent or the Lender Agent may reasonably request to vest
control, under Section 9-105 of the UCC, of such Electronic Chattel Paper in the
First Priority Collateral Agent or the Collateral Control Agent;
     (xiii) if any Grantor (i) obtains any rights to any additional Intellectual
Property constituting Collateral which is registered with the United States
Copyright Office or the United States Patent & Trademark Office or (ii) becomes
entitled to the benefit of any additional Intellectual Property constituting
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property constituting
Collateral which is registered with the United States Copyright Office

19



--------------------------------------------------------------------------------



 



or the United States Patent & Trademark Office, or any improvement on any
Intellectual Property constituting Collateral which is registered with the
United States Copyright Office or the United States Patent & Trademark Office,
such Grantor will notify the First Priority Collateral Agent in writing and use
commercially reasonable efforts to cause a short form security agreement in
favor of the First Priority Collateral Agent to be filed in the United States
Copyright Office or the Unites States Patent & Trademark Office, as the case may
be, with respect to such Intellectual Property; provided that this covenant
shall not apply to “off-the-shelf” license rights of any Grantor in any
Intellectual Property or any other license rights that are not material to such
Grantor;
     (xiv) acknowledges and agrees that it is not authorized to file any
financing statement in favor of the First Priority Collateral Agent without the
prior written consent of the First Priority Collateral Agent and that it will
not do so without the prior written consent of the First Priority Collateral
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC;
     (xv) agrees that no Grantor will take any action to grant or perfect a Lien
in favor of the Second Priority Collateral Agent (as defined in the
Intercreditor Agreement) or Third Priority Collateral Agent (as defined in the
Intercreditor Agreement) in any asset without first taking such action in favor
of the First Priority Collateral Agent or Collateral Control Agent as directed
by the Lender Agent;
     (xvi) will facilitate the realization of the Collateral and the exercise of
all powers, authorities and discretions vested by this Agreement in the First
Priority Collateral Agent; and
     (xvii) shall in particular promptly execute all transfers, conveyances,
assignments, assurances which the First Priority Collateral Agent may reasonably
request in order to preserve or protect its interest in the Collateral.
Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne jointly and severally by the Grantors. Upon the occurrence and
during the continuation of an Event of Default, the First Priority Collateral
Agent shall have the right to bring suit to enforce any or all of the
Intellectual Property or licenses thereunder, in which event the applicable
Grantor shall at the request of the First Priority Collateral Agent do any and
all lawful acts and execute any and all proper documents reasonably requested by
the First Priority Collateral Agent or the Lender Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the First Priority Collateral Agent and Lender Agent for all costs and
expenses incurred by either of them in the exercise of their rights under this
Section 10. Notwithstanding the foregoing, the First Priority Collateral Agent
shall have no obligation or liability regarding the Collateral or any proceeds
thereof by reason of, or arising out of, this Agreement.
     (b) Each of RFC and RFC Holding (i) shall execute a written declaration as
referred to in clause 19.12 of the articles of association (statuten) of GMAC
RFC International Holdings Coöperatief U.A pursuant to which it terminates its
membership (lidmaatschap) of GMAC RFC International Holdings Coöperatief U.A.,
subject to the occurrence of an Event of Default or the delivery of a notice in
accordance with Section 8.02 (Remedies) of the Loan Agreement and (ii)

20



--------------------------------------------------------------------------------



 



shall not revoke such written declaration or otherwise take any action that
results in such written declaration being nullified or declared null and void.
     (c) ResCap acknowledges and agrees that (a) it shall (1) not waive any
rights under nor amend, novate, repudiate, rescind or otherwise terminate or
permit to be terminated any Assigned Document without the prior written consent
of the First Priority Collateral Agent; (2) diligently pursue any remedies
available to it for any breach of, or in respect of any claim in relation to,
any Assigned Document; (3) deposit the UK Note and any UK Note Related Security
issued in relation to a UK Note pursuant to Clause 8.2 (New Note Certificate) of
the Note Issuance Facility Deed with the First Priority Collateral Agent or the
Collateral Control Agent and (4) procure that the UK SPE complies with its
obligations under Clause 8.2 (New Note Certificate) of the Note Issuance
Facility Deed, including, without limitation, granting a power of attorney in
favor of the First Priority Collateral Agent or the Collateral Control Agent in
a form set out in Schedule 9 to the Note Issuance Facility Deed; and (b) all
payments received by it in connection with the UK Note, including the proceeds
of any redemption of the UK Note whether as a result of a disposal of any assets
or otherwise, shall be deposited into an account specified by the First Priority
Collateral Agent from time to time in accordance with Section 4.02 of the Loan
Agreement.
     11. Agreement as to Investment Property; Voting.
     (a) All certificates or Instruments, if any, representing or evidencing any
Primary Collateral, including any Pledged Property, shall be delivered to and
held by or on behalf of (and, in the case of the Pledged Notes, endorsed to the
order of) the Collateral Control Agent pursuant hereto, shall be in suitable
form for transfer by delivery, and shall be accompanied by all necessary
endorsements or instruments of transfer or assignment, duly executed in blank;
provided that notes evidencing individual residential mortgage loans included in
Primary Collateral need not be so delivered before September 15, 2008; and
provided further that notes evidencing individual residential mortgage loans
that are not included in Primary Collateral need not be so delivered.
     (b) To the extent any of its Primary Collateral constitutes a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC), each Grantor shall
take such other actions as necessary to grant “control” (as defined in
Section 8-106 of the UCC) to the First Priority Collateral Agent over such
Collateral.
     (c) Not later than the Account Transfer Date, to the extent any of its
Collateral constitutes an “uncertificated security” (as defined in
Section 8-102(a)(18) of the UCC) with a Carrying Value of $10,000,000 or more,
each Grantor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant “control” (as defined in Section 8-106 of the UCC) to the
Collateral Control Agent over such Collateral including, without limitation,
causing delivery of such Collateral or causing the issuer of such Collateral, as
appropriate, to agree to comply with the instructions originated by the
Collateral Control Agent without further consent by the registered owner
thereof;
     (d) Not later than the Account Transfer Date, to the extent any of its
Collateral constitutes a “security entitlement” or a “securities account” (as
such terms are defined in Sections 8-102(a)(17) and 8-501(a), respectively, of
the UCC), each Grantor shall take and cause the appropriate Person (including
any securities intermediary thereof) to take all actions necessary to

21



--------------------------------------------------------------------------------



 



grant “control” (as defined in Section 8-106 of the UCC) to the Collateral
Control Agent over such Collateral including, without limitation, causing to be
delivered to the Collateral Control Agent an agreement, in form and substance
satisfactory to the Lender Agent, executed by the securities intermediary
thereof whereby such securities intermediary agrees (i) that it will comply with
entitlement orders originated by the Collateral Control Agent without further
consent by such Grantor or any other Person with respect to all such Collateral
(it being understood that such agreement may provide that at all times when such
securities intermediary has not been notified by the Collateral Control Agent to
the contrary, the securities intermediary may comply with entitlement orders of
such Grantor), (ii) to subordinate any security interest it may have in and to
all such Collateral to the security interest of the Collateral Control Agent
therein, and (iii) that it will not agree with any Person other than the
Collateral Control Agent in any manner that would grant such Person “control”
over any such Collateral without the Lender Agent’s prior written consent.
     (e) Each Pledgor will, from time to time upon the request of the Collateral
Control Agent or the First Priority Collateral Agent, promptly deliver to the
Collateral Control Agent such stock powers, instruments, and similar documents,
satisfactory in form and substance to the Lender Agent and the First Priority
Collateral Agent, with respect to the Collateral as the Collateral Control Agent
or the First Priority Collateral Agent may reasonably request and will, from
time to time upon the request of the Collateral Control Agent or the First
Priority Collateral Agent after the occurrence of any Default, promptly transfer
any Pledged Shares, Pledged Interests or other shares of common stock, member
interests or other ownership interests constituting Collateral into the name of
any nominee designated by the Lender Agent.
     (f) Subject to clause (g) below, each Pledgor will, at all times, keep
pledged to the First Priority Collateral Agent or Collateral Control Agent, as
the case may be, pursuant to the Intercreditor Agreement, all Pledged Shares,
Pledged Interests and all other shares of capital stock, member interests or
other ownership interests constituting Collateral, and all securities, security
entitlements and securities accounts constituting Collateral, Dividends and
Distributions with respect thereto, all Pledged Notes, all interest, principal
and other proceeds received by the First Priority Collateral Agent with respect
to the Pledged Notes, all Pledged Note Liens and all other Collateral and other
securities, instruments, security entitlements, financial assets, investment
property, proceeds, and rights from time to time received by or distributable to
a Pledgor in respect of any Collateral.
     (g) In the event that any Dividend or Distribution is to be paid on any
Pledged Share or any Pledged Interest or any payment of principal or interest is
to be made on any Pledged Note at a time when no Event of Default has occurred
and is continuing, such Dividend, Distribution or payment may be paid directly
to the relevant Grantor. If any Event of Default has occurred and is continuing,
then any such Dividend, Distribution or payment shall be paid directly to the
First Priority Collateral Agent in accordance with Section 11(h).
     (h) Each Pledgor agrees:
     (i) following the occurrence and during the continuance of any Event of
Default, promptly upon receipt thereof by any Pledgor and without any request
therefor by the First Priority Collateral Agent, to deliver (properly endorsed
where required hereby or requested by the First Priority Collateral Agent) to
the First Priority Collateral Agent all Dividends,

22



--------------------------------------------------------------------------------



 



Distributions, all interest, all principal, all other cash payments, and all
proceeds of the Collateral, all of which shall be held by the First Priority
Collateral Agent as additional Collateral for use in accordance with
Section 12(f); and
     (ii) after any Event of Default shall have occurred and be continuing and
the First Priority Collateral Agent has notified the relevant Pledgor of the
First Priority Collateral Agent’s intention to exercise its voting power under
this clause (ii), (A) the First Priority Collateral Agent may exercise (to the
exclusion of such Pledgor) the voting power and all other incidental rights of
ownership with respect to any Pledged Shares, Pledged Interests or other shares
of capital stock, member interests or other ownership interests constituting
Collateral and EACH PLEDGOR HEREBY GRANTS THE FIRST PRIORITY COLLATERAL AGENT AN
IRREVOCABLE PROXY, EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED
SHARES, THE PLEDGED INTERESTS AND SUCH OTHER COLLATERAL, WITH SUCH PROXY TO
REMAIN VALID UNTIL THE PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS, THE
TERMINATION OR EXPIRATION OF ALL COMMITMENTS; and (B) promptly to deliver to the
First Priority Collateral Agent such additional proxies and other documents as
may be necessary to allow the First Priority Collateral Agent to exercise such
voting power;
     (i) All Dividends, Distributions, interest, principal, cash payments, and
proceeds and all rights under the UK Note and the UK Note Related Security which
may at any time and from time to time be held by a Pledgor but which such
Pledgor is then obligated to deliver to the First Priority Collateral Agent,
shall, until delivery to the First Priority Collateral Agent, be held by such
Pledgor separate and apart from its other property in trust for the First
Priority Collateral Agent. The First Priority Collateral Agent agrees that
unless it has received written notice from the Lender Agent or any Lender that
an Event of Default shall have occurred and be continuing and the First Priority
Collateral Agent shall have given the notice referred to in Section 11(h)(ii),
such Pledgor shall have the exclusive voting power with respect to any shares of
capital stock, member interests or other ownership interest (including any of
the Pledged Shares, Pledged Interests or UK Pledged Shares) constituting
Collateral and the First Priority Collateral Agent shall, upon the written
request of such Pledgor, promptly deliver (at the Grantors’ joint and several
expense) such proxies and other documents, if any, as shall be reasonably
requested by such Pledgor which are necessary to allow such Pledgor to exercise
voting power with respect to any such share of capital stock, member interests
or other ownership interests (including any of the Pledged Shares, Pledged
Interests or UK Pledged Shares) constituting Collateral; provided, however, that
no vote shall be cast, or consent, waiver, or ratification given, or action
taken by any Pledgor that could reasonably be expected to be adverse in any
material respect to the interests of the First Priority Collateral Agent and the
other Lender Parties or be inconsistent with or violate any provision of the
Loan Agreement or any other Facility Document (including this Agreement).
     (j) No Pledgor will, without the prior written consent of the Lender Agent:
(A) enter into any agreement amending, supplementing, or waiving in any material
respect any provision of any Pledged Note, any Pledged Note Lien or any UK
Pledged Share (including the underlying instrument pursuant to which such
Pledged Note, Pledged Note Lien or UK Pledged Share is issued) or compromising
or releasing or extending the time for payment of any obligation of the maker
thereof, (B) take or omit to take any action the taking or the omission of that
would result in any impairment or alteration of any obligation of the maker of
Pledged Note, Pledged Note Lien,

23



--------------------------------------------------------------------------------



 



UK Pledged Share or other instrument constituting Collateral, (C) permit the
issuance of (x) any additional equity interests of any Pledged Share Issuer or
Pledged Interest Issuer (unless immediately upon such issuance the same are
pledged and delivered to the First Priority Collateral Agent pursuant to the
terms hereof (or the Collateral Control Agent, if required pursuant to the
Intercreditor Agreement) to the extent necessary to give the First Priority
Collateral Agent a security interest after such issue in at least the same
percentage of such Pledgor’s outstanding interests as before such issue),
(y) any securities or other ownership interests convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares or other ownership
interests, or (z) any warrants, options, contracts or other commitments
entitling any Person to purchase or otherwise acquire any such shares or other
ownership interests, or (D) enter into any agreement creating or otherwise
permit to exist, any restriction or condition upon the transfer, voting or
control of any Pledged Share, Pledged Interest or UK Pledged Share that could
reasonably be deemed to be adverse to the Lender Parties. Each Pledgor shall
provide, or cause the relevant Pledged Share Issuer or Pledged Interest Issuer
to provide, the First Priority Collateral Agent and the Lender Agent with a copy
of any amendment or supplement to, or modification or waiver of, any term or
provision of any of the organizational documents of such relevant Pledged Share
Issuer or Pledged Interest Issuer, provided that such Pledgor shall not enter
into any such amendment, supplement, modification or waiver of the
organizational documents of such relevant Pledged Share Issuer or Pledged
Interest Issuer which could reasonably be expected to be adverse to the
interests of the Lender Parties. The Pledgors covenant and agree that they shall
not consent to or permit (1) any Pledged Interest to be dealt with or traded on
any securities exchanges or in any securities market or (2) any Pledge Interest
Issuer to elect to have its Pledged Interests treated as a “security” under
Article 8 of the UCC unless the relevant Pledgors have (I) caused such Pledged
Interest to be certificated and (II) delivered all certificates evidencing such
Pledged Interest to the Collateral Control Agent, together with duly executed
undated blank transfer powers, or other equivalent instruments of transfer
acceptable to the Collateral Control Agent and the Lender Agent.
     (k) Each Pledgor shall take such actions such that its Collateral
consisting of Pledged Interests and Pledged Shares at all times shall be duly
authorized, validly registered, fully paid and non-assessable, and shall not be
registered in violation of the organic documents of the Pledgors or the
preemptive rights of any Person, if any, or of any agreement by which the
Pledgors or any Pledged Share Issuer or Pledged Interest Issuer is bound.
     12. Defaults and Events of Default; Remedies.
     (a) Each Grantor hereby irrevocably appoints the First Priority Collateral
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time, upon
the occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the First Priority Collateral Agent
may request to accomplish the purposes of this Agreement, including (i) to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (ii) to receive, endorse, and collect any drafts or other Collateral
in connection with clause (i) above, (iii) to file any claims or take any action
or institute any proceedings which the First Priority Collateral Agent may
request for the collection of any of the Collateral or otherwise to enforce the
rights of the First Priority Collateral Agent and the other Lender Parties with
respect to any of the Collateral, and (iv) to

24



--------------------------------------------------------------------------------



 



perform the affirmative obligations of such Grantor hereunder. EACH GRANTOR
HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED
PURSUANT TO THIS SECTION 12 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND
SHALL BE EFFECTIVE UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH AND ALL
COMMITMENTS HAVE TERMINATED.
     (b) If an Event of Default shall have occurred and be continuing, in
addition to its rights in the foregoing clause (a) and without limiting the
generality of such clause, the First Priority Collateral Agent may exercise from
time to time any rights and remedies available to it under the UCC, under any
other applicable Requirements of Law and in the clauses (c) through (g) set
forth below in this Section 12.
     (c) Each Grantor agrees, (i) at the Lender Agent’s request if a Default has
occurred and is continuing, to assemble, at its expense, all its Inventory and
other Goods (other than Fixtures) and all records for all Collateral at a
convenient place or places acceptable to the Lender Agent, and (ii) if an Event
of Default has occurred and is continuing, at the First Priority Collateral
Agent’s or Lender Agent’s request, to execute all such documents and do all such
other things which may be necessary or desirable in order to enable the First
Priority Collateral Agent or its nominee to be registered as owner of the
Intellectual Property with any competent registration authority.
     (d) Notice of the intended disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or E-mail, and shall be deemed to have been “sent” upon deposit in the
U.S. mails with adequate postage properly affixed, upon delivery to an express
delivery service, upon the electronic submission through telephonic services or,
if by facsimile transmission, when sent against mechanical confirmation of
successful transmission, as applicable. Each Grantor hereby agrees and
acknowledges that: (i) with respect to Collateral that is (A) perishable or
threatens to decline speedily in value or (B) is of a type customarily sold on a
recognized market, no notice of disposition need be given; and (ii) with respect
to Collateral not described in clause (i) above, notification sent after default
and at least ten days before any proposed disposition provides notice within a
reasonable time before disposition.
     (e) Each Grantor hereby agrees and acknowledges that a commercially
reasonable disposition of Inventory, Equipment, Computer Hardware and Software,
or Intellectual Property may be by lease or license of, in addition to the sale
of, such Collateral. Each Grantor further agrees and acknowledges that a
disposition (i) made in the usual manner on any recognized market, (ii) at the
price current in any recognized market at the time of disposition or (iii) in
conformity with reasonable commercial practices among dealers in the type of
property subject to the disposition shall, in each case, be deemed commercially
reasonable.
     (f) Any cash proceeds of any disposition by the First Priority Collateral
Agent of any of the Collateral shall be applied by the First Priority Collateral
Agent, first, to payment of the First Priority Collateral Agent’s and Collateral
Control Agent’s expenses in connection with the Collateral, including without
limitation, attorneys’ fees and legal expenses, and, second, to payment of the
Lender Agent’s expenses in connection with the Collateral, including attorneys’
fees and legal expenses, and thereafter to the payment of any and all of the
Obligations in such order of application as the Lender Agent may from time to
time direct, and thereafter any surplus will be paid to the applicable Grantor
or as a court of competent jurisdiction shall direct. Neither the First

25



--------------------------------------------------------------------------------



 



Priority Collateral Agent nor any other Lender Party need apply or pay over for
application noncash proceeds of collection and enforcement unless (i) the
failure to do so would be commercially unreasonable and (ii) the applicable
Grantor has provided the First Priority Collateral Agent and the Lender Agent
with a written demand to apply or pay over such noncash proceeds on such basis.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the First Priority Collateral Agent
arising out of the exercise by the First Priority Collateral Agent of any rights
hereunder.
     (g) [Reserved]
     (h) If any Event of Default has occurred and is continuing, the First
Priority Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may, without notice
except as specified below, (or, if notice cannot be waived under the UCC, as
required to be provided by the UCC) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the First Priority
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the First Priority Collateral Agent may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ prior notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The First
Priority Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The First Priority Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     (i) If any Event of Default has occurred and is continuing, the First
Priority Collateral Agent may transfer all or any part of the Collateral into
the name of the First Priority Collateral Agent or its nominee, with or without
disclosing that such Collateral is subject to the lien and security interest
hereunder, notify the parties obligated on any of the Collateral to make payment
to the First Priority Collateral Agent of any amount due or to become due
thereunder, enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto, endorse any
checks, drafts, or other writings in any Grantor’s name to allow collection of
the Collateral, take control of any proceeds of the Collateral, and execute (in
the name, place and stead of each Grantor) endorsements, assignments, transfer
powers and other instruments of conveyance or transfer with respect to all or
any of the Collateral.
     (j) Each Grantor agrees that in any sale of any of the Collateral whenever
an Event of Default shall have occurred and be continuing, the First Priority
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable Requirements of Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale

26



--------------------------------------------------------------------------------



 



of such Collateral), or in order to obtain any required approval of the sale or
of the purchaser by any governmental regulatory authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the First Priority Collateral Agent be liable nor accountable to the
Grantors for any discount allowed by the reason of the fact that such Collateral
is sold in compliance with any such limitation or restriction. The First
Priority Collateral Agent may sell the Collateral without giving any warranties
or representations as to the Collateral. The First Priority Collateral Agent may
disclaim any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
     13. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, neither the First
Priority Collateral Agent nor any other Lender Party will have any duty as to
any Collateral in its possession or control or in the possession or control of
any sub-agent or bailee or any income therefrom or as to the preservation of
rights against prior parties or any other rights pertaining thereto. The First
Priority Collateral Agent will be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession or control if
such Collateral is accorded treatment substantially equal to that which it
accords its own property, and will not be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason
of any act or omission of any sub-agent or bailee selected by the First Priority
Collateral Agent in good faith or by reason of any act or omission by the First
Priority Collateral Agent pursuant to instructions from the First Priority
Collateral Agent, except to the extent that such liability arises from the First
Priority Collateral Agent’s gross negligence or willful misconduct.
     To the extent that applicable law imposes duties on the First Priority
Collateral Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is commercially reasonable for the First
Priority Collateral Agent (a) to fail to incur expenses reasonably deemed
significant by the Lender Agent to prepare Collateral for disposition or
otherwise to complete raw material or work-in-process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Grantors, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title,
(k) to purchase insurance or credit enhancements to insure the First Priority
Collateral Agent against risks of loss, collection or disposition of Collateral,
or to provide to the First Priority Collateral Agent a guaranteed return from
the collection or disposition of Collateral or (l) to obtain the

27



--------------------------------------------------------------------------------



 



services of brokers, investment bankers, consultants and other professionals to
assist the First Priority Collateral Agent in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
the First Priority Collateral Agent would not be commercially unreasonable in
the First Priority Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the First Priority Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being specifically referred to in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
right to a Grantor or to impose any duties on the First Priority Collateral
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section.
     14. Special Provisions Relating to the First Priority Collateral Agent. The
following provisions shall govern the First Priority Collateral Agent’s rights,
powers, obligations and duties under this Agreement, notwithstanding anything
herein to the contrary:
     (a) The First Priority Collateral Agent shall have no duty to act, consent
or request any action of the Grantors or any other Person in connection with
this First Priority Pledge and Security Agreement and Irrevocable Proxy
(including all schedules and exhibits attached hereto) unless the First Priority
Collateral Agent shall have received written direction from the Lender Agent.
     (b) All indemnities to be paid under this Agreement shall be payable
immediately when due in U.S. dollars (“Dollars”) in the full amount due, without
deduction for any variation in any Rate of Exchange (as defined below). The
Grantors hereby agree to jointly and severally indemnify the First Priority
Collateral Agent against any losses, damages, penalties, costs, expenses or
disbursements of any kind or nature whatsoever, including, without limitation,
attorney’s fees and expenses, incurred by the First Priority Collateral Agent as
a result of any judgment or order being given or made for the amount due
hereunder and such judgment or order being expressed and paid in a currency (the
“Judgment Currency”) other than Dollars and as a result of any variation as
between (i) the rate of exchange at which the dollar amount is converted into
Judgment Currency for the purpose of such judgment or order, and (ii) the Rate
of Exchange at which the First Priority Collateral Agent is then able to
purchase Dollars with the amount of the Judgment Currency actually received by
the First Priority Collateral Agent. The indemnity set forth in this paragraph
shall constitute a separate and independent obligation of the Grantors and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “Rate of Exchange” means the rate at which the First
Priority Collateral Agent is able to purchase Dollars with the Judgment Currency
on the foreign exchange market on the relevant date and shall include any
premiums and other reasonable costs of exchange payable in connection with the
purchase or, or conversion into, the relevant currency. The indemnification set
forth in this Section 14 shall survive the termination or assignment of this
First Priority Pledge and Security Agreement and Irrevocable Proxy and the
resignation or removal of the First Priority Collateral Agent.

28



--------------------------------------------------------------------------------



 



     (c) For the avoidance of doubt, if there is any inconsistency between the
terms of this First Priority Pledge and Security Agreement and Irrevocable Proxy
and those of the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall prevail.
     (d) Each of the Lender Agent and the Lenders hereby designate and appoint
Wells Fargo Bank, N.A. to act as the First Priority Collateral Agent under this
Agreement and the other Facility Documents to which it is a party, and hereby
authorize the First Priority Collateral Agent to take such actions on its behalf
under the provisions of this Agreement and such other Facility Documents and to
exercise such powers and perform such duties as are expressly delegated to the
First Priority Collateral Agent by the terms of this Agreement and such other
Facility Documents. Notwithstanding any provision to the contrary elsewhere in
this Agreement or any other Facility Document, the First Priority Collateral
Agent shall not have any duties or responsibilities, except those expressly set
forth in this Agreement or such other Facility Documents any fiduciary
relationship with the Lender Parties, and no implied covenants, functions or
responsibilities shall be read into this Agreement or otherwise exist against
the First Priority Collateral Agent.
     (e) Each Lender Party agrees to render to the First Priority Collateral
Agent, at any time upon request of the First Priority Collateral Agent, an
accounting of the amounts of the Obligations owing to it and such other
information with respect to the Obligations owing to each such Person as the
First Priority Collateral Agent may reasonably request in order to give effect
to the terms and conditions of this Agreement. In the event that any Lender
Party fails to provide any information required to be provided by it to the
First Priority Collateral Agent, then the First Priority Collateral Agent may
(but shall not be obligated to) (i) take such actions as are required to be
taken by it based on the most recent information available to it or (ii) in the
case of any distributions to be made pursuant to the Facility Documents, hold
such Lender Party’s share or purported share in escrow (without obligation to
pay interest thereon) until such Lender Party provides the required information.
     (f) Notwithstanding anything herein to the contrary, in no event shall the
First Priority Collateral Agent have any obligation to inquire or investigate as
to the correctness, veracity, or content of any instruction received from the
Lender Agent or any Lender. In no event shall the First Priority Collateral
Agent have any liability in respect of any such instruction received by it and
relied on with respect to any action or omission taken pursuant thereto.
     (g) The First Priority Collateral Agent may execute any of its duties under
this Agreement or any of the Facility Documents by or through agents, experts or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The First Priority Collateral Agent shall not
be responsible for the negligence or misconduct of any agents, experts or
attorneys-in-fact selected by it in good faith.
     (h) Neither the First Priority Collateral Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it under or
in connection with this Agreement or any of the Facility Documents (except for
its gross negligence or willful misconduct), or (ii) responsible in any manner
to any Lender Party for any recitals, statements,

29



--------------------------------------------------------------------------------



 



representations or warranties (other than its own recitals, statements,
representations or warranties) made in this Agreement or any of the Facility
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the First Priority Collateral Agent under or
in connection with, this Agreement or any of the Facility Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any of the Facility Documents or for any failure of the
Grantors or any other Person to perform their obligations hereunder and
thereunder. The First Priority Collateral Agent shall not be under any
obligation to any Lender Party or any other Person to ascertain or to inquire as
to (i) the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any of the Facility Documents or to inspect the
properties, books or records of the Grantors, (ii) whether or not any
representation or warranty made by any Person in connection with this Agreement
or any Facility Document is true, (iii) the performance by any Person of its
obligations under this Agreement or any of the Facility Documents or (iv) the
breach of or default by any Person of its obligations under this Agreement or
any of the Facility Documents.
     (i) The First Priority Collateral Agent shall not be bound to (i) account
to any Person for any sum or the profit element of any sum received for its own
account; (ii) disclose to any other Person any information relating to the
Person if such disclosure would, or might, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any Person; (iii) be under
any fiduciary duties or obligations other than those for which express provision
is made in this Agreement or in any of the Facility Documents to which it is a
party; or (iv) be required to take any action that it believes, based on advice
of counsel, is in conflict with any applicable law, this Agreement or any of the
Facility Documents, or any order of any court or administrative agency.
     (j) Beyond the exercise of reasonable care in the custody thereof and
except as otherwise specifically stated in this Agreement or any of the Facility
Documents, the First Priority Collateral Agent shall have no duty as to any of
the Collateral in its possession or control or in the possession or control of
any agent or bailee or as to preservation of rights against prior parties or any
other rights pertaining thereto.
     (k) The First Priority Collateral Agent shall be authorized to but shall
not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or monitoring or maintaining the perfection of any
security interest in the Collateral. It is expressly agreed, to the maximum
extent permitted by applicable law, that the First Priority Collateral Agent
shall have no responsibility for (i) taking any necessary steps to preserve
rights against any Person with respect to any Collateral or (ii) taking any
action to protect against any diminution in value of the Collateral, but, in
each case (A) subject to the requirement that the First Priority Collateral
Agent may not act or omit to take any action if such act or omission would
constitute gross negligence, bad faith or willful misconduct and (B) the First
Priority Collateral Agent may do so and all expenses reasonably incurred in
connection therewith shall be part of the Obligations.
     (l) The First Priority Collateral Agent shall not be liable or responsible
for any loss or diminution in the value of any of the Collateral, by reason of
the act or omission of

30



--------------------------------------------------------------------------------



 



any carrier, forwarding agency or other agent or bailee selected by the First
Priority Collateral Agent in good faith, except to the extent of the First
Priority Collateral Agent’ gross negligence, bad faith or willful misconduct.
     (m) The First Priority Collateral Agent shall not be responsible for, nor
incur any liability with respect to, (i) the existence, genuineness or value of
any of the Collateral or for the validity, perfection, priority or
enforceability of the security interest in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part under this Agreement or any of the Facility Documents, except to the
extent such action or omission constitutes gross negligence, bad faith or
willful misconduct on the part of the First Priority Collateral Agent, (ii) the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, (iii) the validity of the title of the Grantors to the
Collateral, (iv) insuring the Collateral or (v) the payment of taxes, charges or
assessments upon the Collateral or otherwise as to the maintenance of the
Collateral
     (n) Notwithstanding anything in this Agreement or any of the Facility
Documents to the contrary, (i) in no event shall the First Priority Collateral
Agent or any officer, director, employee, representative or agent of the First
Priority Collateral Agent’ be liable under or in connection with this Agreement
or any of the Facility Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits or loss of opportunity, whether or not foreseeable, even
if the First Priority Collateral Agent has been advised of the possibility
thereof and regardless of the form of action in which such damages are sought;
and (ii) the First Priority Collateral Agent shall be afforded all of the
rights, powers, immunities and indemnities set forth in this Agreement in all of
the Facility Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such Facility
Document. In no event shall the First Priority Collateral Agent be obligated to
invest any amounts received by it hereunder.
     (o) The First Priority Collateral Agent shall be entitled conclusively to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, request, direction, certificate, notice, consent, affidavit, letter,
cablegram, telegram, telecopy, email, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and/or upon advice and/or statements of legal counsel, independent
accountants and other experts selected by the First Priority Collateral Agent
and need not investigate any fact or matter stated in any such document. Any
such statement of legal counsel shall be full and complete authorization and
protection in respect of any action taken or suffered by it hereunder in
accordance therewith. Any statement or advice of counsel may be based, insofar
as it relates to factual matters, upon a certificate of an officer of the Lender
Agent. In connection with any request or direction of the Lender Agent, the
First Priority Collateral Agent shall be entitled conclusively to rely, and
shall be fully protected in relying, upon any instruction delivered by the
Lender Agent. The First Priority Collateral Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any of the
Facility Documents (i) if such action would, in the reasonable opinion of the
First Priority Collateral Agent (which may be based on the opinion of legal
counsel), be contrary to applicable law or any of the Facility Documents,
(ii) if such action is not specifically provided for in this

31



--------------------------------------------------------------------------------



 



Agreement or any of the Facility Documents, (iii) if, in connection with the
taking of any such action hereunder or under any of the Facility Documents that
would constitute an exercise of remedies hereunder or under any of the Facility
Documents it shall not first be indemnified to its satisfaction by the Lender
Agent and/or the Lenders against any and all risk of nonpayment, liability and
expense that may be incurred by it, its agents or its counsel by reason of
taking or continuing to take any such action, or (iv) if, notwithstanding
anything to the contrary contained in this Agreement, in connection with the
taking of any such action that would constitute a payment due under any
agreement or document, it shall not first have received from the Lender Agent,
the Lenders or the Grantors funds equal to the amount payable. The First
Priority Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any of the Facility Documents in
accordance with a request of the Lender Agent, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the other
Lender Parties.
     (p) If, with respect to a proposed action to be taken by it, a First
Priority Collateral Agent shall determine in good faith that the provisions of
this Agreement or any other Facility Document relating to the functions or
responsibilities or discretionary powers of the First Priority Collateral Agent
are or may be ambiguous or inconsistent, the First Priority Collateral Agent
shall notify the Lender Agent, identifying the proposed action, and may decline
either to perform such function or responsibility or to take the action
requested unless it has received the written confirmation of the Lender Agent
that the action proposed to be taken by the First Priority Collateral Agent is
consistent with the terms of this Agreement or of the Facility Documents or is
otherwise appropriate. The First Priority Collateral Agent shall be fully
protected in acting or refraining from acting upon the confirmation of the
Lender Agent, in this respect, and such confirmation shall be binding upon the
First Priority Collateral Agent and the other Lender Parties.
     (q) The First Priority Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default unless and until the First Priority Collateral Agent has received a
written notice or a certificate from the Lender Agent or the Grantors stating
that a Default has occurred. The First Priority Collateral Agent shall have no
obligation whatsoever either prior to or after receiving such notice or
certificate to inquire whether a Default has in fact occurred and shall be
entitled to rely conclusively, and shall be fully protected in so relying, on
any notice or certificate so furnished to it. No provision of this Agreement,
the Intercreditor Agreement or any of the Facility Documents shall require the
First Priority Collateral Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties under this
Agreement, any of the Facility Documents or the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability including an advance
of moneys necessary to perform work or take the action requested is not
reasonably assured to it, the First Priority Collateral Agent may decline to act
unless it receives indemnity satisfactory to it in its sole discretion,
including an advance of moneys necessary to take the action requested. The First
Priority Collateral Agent shall be under no obligation or duty to take any
action under this Agreement or any of the Facility Documents or otherwise if
taking such action (i) would subject the First Priority Collateral Agent to a
tax in any jurisdiction where it is not then

32



--------------------------------------------------------------------------------



 



subject to a tax or (ii) would require the First Priority Collateral Agent to
qualify to do business in any jurisdiction where it is not then so qualified.
     (r) Notwithstanding that the First Priority Collateral Agent is appointed
by and acting for and at the direction of the Lender Parties, the Grantors will
jointly and severally pay upon demand to the First Priority Collateral Agent the
amount of any and all reasonable fees (including any as set forth in one or more
separate fee letters of the First Priority Collateral Agent) and out-of-pocket
expenses, including the reasonable fees and expenses of its counsel, that the
First Priority Collateral Agent may incur in connection with (i) the
negotiation, performance or administration of this Agreement and the Facility
Documents to which it is a party, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement (whether through negotiations, legal
proceedings or otherwise) of any of the rights of the First Priority Collateral
Agent or the other Lender Parties hereunder or under the Facility Documents or
(iv) the failure by the Grantors to perform or observe any of the provisions
hereof or of any of the Facility Documents. The provisions of this section shall
survive the termination of this Agreement and resignation or removal of the
First Priority Collateral Agent. The expenses of the First Priority Collateral
Agent incurred in connection with actions undertaken as provided in this
Section 14 shall be payable jointly and severally by the Grantors to the First
Priority Collateral Agent upon demand therefore (which demand shall be
accompanied by an appropriate invoice).
     (s) Each of the Lender Parties expressly acknowledges that neither the
First Priority Collateral Agent nor any of its officers, directors, employees,
agents or attorneys-in-fact has made any representations or warranties to it
(except as expressly provided herein) and that no act by the First Priority
Collateral Agent hereafter taken, including any review of the Grantors, shall be
deemed to constitute any representation or warranty by the First Priority
Collateral Agent to any Lender Party. Each Lender Party represents to the First
Priority Collateral Agent that it has, independently and without reliance upon
the First Priority Collateral Agent or any other Lender Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Grantors. Each Lender Party also
represents that it will, independently and without reliance upon the First
Priority Collateral Agent or any other Lender Party, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Grantors. Except for notices, reports and
other documents expressly required to be furnished to the Lender Parties by the
First Priority Collateral Agent hereunder, the First Priority Collateral Agent
shall not have any duty or responsibility to provide any Lender Party with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Grantors which may come
into the possession of the First Priority Collateral Agent or any of its
officers, directors, employees, agents or attorneys-in-fact.

33



--------------------------------------------------------------------------------



 



     (t) The Grantors, jointly and severally, agree to indemnify each of the
First Priority Collateral Agent and its officers, directors, employees, agents
or attorneys-in-fact (collectively, the “Indemnified Parties”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, attorneys’
fees and expenses) or disbursements of any kind whatsoever which may at any time
be imposed on, incurred by or asserted against any Indemnified Party in any way
relating to or arising out of this Agreement or the Facility Documents; provided
that the Grantors shall not be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent that any of the foregoing result
from any such Indemnified Party’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction beyond all applicable appeals.
     (u) Neither the First Priority Collateral Agent, any Lender Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Grantors or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the First Priority Collateral Agent hereunder
are solely to protect the First Priority Collateral Agent’s and the Lender
Parties’ interests in the Collateral and shall not impose any duty upon the
First Priority Collateral Agent to exercise any such powers. The First Priority
Collateral Agent shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to the Grantors
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct.
     (v) Pursuant to any applicable law, the Grantors authorize the First
Priority Collateral Agent without obligation to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signatures of the Grantors in such form and in
such offices as the Lender Agent determines appropriate to perfect the security
interests of the First Priority Collateral Agent under this Agreement. The
Grantors hereby ratify and authorize the filing by the First Priority Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof. Notwithstanding the foregoing or anything else to the contrary
contained in this Agreement, in no event shall the First Priority Collateral
Agent have any duty or obligation to monitor the perfection, continuation of
perfection or the sufficiency or validity of any security interest in or related
to the Collateral or to prepare or file any Uniform Commercial Code financing
statement or continuation statement.
     (w) The Grantors acknowledge that the rights and responsibilities of the
First Priority Collateral Agent under this Agreement with respect to any action
taken by the First Priority Collateral Agent or the exercise or non-exercise by
the First Priority Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the First Priority Collateral Agent and
the Lender Parties, be governed by such agreements with respect thereto as may
exist from time to time among them, but, as between the First Priority
Collateral Agent and the Grantors, the First Priority Collateral Agent shall be
conclusively

34



--------------------------------------------------------------------------------



 



presumed to be acting as agent for the Lender Parties with full and valid
authority so to act or refrain from acting, and the Grantors shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
     (x) Any corporation into which the First Priority Collateral Agent may be
merged, or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the First Priority Collateral Agent shall
be a party, shall become a First Priority Collateral Agent under this Agreement
without the execution or filing of any paper or any further act on the part of
the parties hereto.
     (y) The First Priority Collateral Agent may resign as First Priority
Collateral Agent at any time upon written notice to the Lender Agent and
Grantors and may be removed at any time with or without cause by the Lender
Agent, with any such resignation or removal to become effective only upon the
appointment of a successor First Priority Collateral Agent under this Section.
If the First Priority Collateral Agent shall provide notice of its resignation
or be removed as First Priority Collateral Agent, then the Lender Agent (and if
no such successor shall have been appointed within 45 days of the First Priority
Collateral Agent’s resignation or removal, the First Priority Collateral Agent
may) appoint a successor agent for the Lender Parties, which successor agent
shall, in the case of any appointment by the First Priority Collateral Agent, be
reasonably acceptable to the Lender Agent, and the former First Priority
Collateral Agent’s rights, powers and duties as First Priority Collateral Agent
shall be terminated, without any other or further act or deed on the part of
such former First Priority Collateral Agent (except that the resigning First
Priority Collateral Agent shall at the joint and several expense of the Grantors
deliver all Collateral then in its possession to the successor First Priority
Collateral Agent and shall execute and deliver to the successor First Priority
Collateral Agent such instruments of assignment and transfer and other similar
documents as such successor First Priority Collateral Agent shall deem necessary
or advisable) or any of the Lender Parties. After any retiring First Priority
Collateral Agent’s resignation or removal hereunder as First Priority Collateral
Agent, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was First Priority
Collateral Agent. In the event that a successor First Priority Collateral Agent
is not appointed within the time period specified in this Section 14 following
the provision of a notice of resignation or removal of the First Priority
Collateral Agent, the First Priority Collateral Agent or any Lender Party may
petition a court of competent jurisdiction for the appointment of a successor
First Priority Collateral Agent (at the joint and several expense of the
Grantors).
     (z) The First Priority Collateral Agent shall maintain accurate and
complete accounts, books, records and computer systems with respect to all
matters related directly to the administration of the Collateral, in each case
consistent with the customary procedures of the First Priority Collateral Agent.
     (aa) The First Priority Collateral Agent shall at the Grantors’ joint and
several expense make available to the Lender Agent and its duly authorized
representatives, attorneys and auditors, the files and accounts, books, records
and computer systems maintained by the First Priority Collateral Agent or any
subcontractor or agent thereof in respect of the Collateral at the locations
where such files, accounts, books, records and

35



--------------------------------------------------------------------------------



 



computer systems are maintained pursuant to this Agreement and the other
Facility Documents, during normal business hours and subject to reasonable prior
written notice.
     For sake of clarity, the parties intend that the term Facility Documents
includes all English Security Documents and Account Control Agreements (as those
terms are defined in the Loan Agreement).
     15. General.
     The Collateral Control Agent shall be entitled to all of the same rights,
protections, immunities and indemnities under this Agreement as are afforded to
it under the Intercreditor Agreement, as if fully set forth herein.
     For the avoidance of doubt, only the Lender Agent or First Priority
Collateral Agent are entitled to direct the Collateral Control Agent to act,
consent or request any action in connection with this Agreement.
     If, at the option of the relevant Grantor or as required pursuant to the
Facility Documents, a Grantor shall cause any Subsidiary that is not a Grantor
to become a Grantor hereunder, such Subsidiary shall execute and deliver to the
First Priority Collateral Agent (with a copy to the Lender Agent and the
Collateral Control Agent) a joinder agreement substantially in the form of
Attachment II with such other changes as may be acceptable to the First Priority
Collateral Agent at the direction of the Lender Agent (each a “Joinder
Agreement”) and shall thereafter for all purposes be a party hereto and have the
same rights and obligations as a Grantor party hereto on the Closing Date.
     Each Grantor agrees that a carbon, photographic or other reproduction of
this Agreement is sufficient as a financing statement. The Grantors hereby
ratify their authorization contained in Section 10(a)(i) for the First Priority
Collateral Agent to have filed in any Uniform Commercial Code jurisdiction prior
to the date hereof any financing statement or amendment thereto filed prior to
the date hereof.
     All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent, in the case of any Grantor, to the address of
such Grantor shown on Schedule XI hereto and, in the case of the First Priority
Collateral Agent, at its address set forth on Schedule XI and, in the case of
the Lender Agent, at its address set forth on Schedule XI, or to such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission or e-mail shall be deemed to have been given when sent against
mechanical confirmation of successful transmission; notices sent by mail shall
be deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier shall be deemed to have been given when received.
     Each of the Grantors agrees to pay, jointly and severally, all fees and
expenses, including reasonable attorneys’ fees, paid or incurred by the Lender
Agent in endeavoring to collect all or any portion of the Obligations of any
Grantor and in enforcing this Agreement against any Grantor, and all such fees
and expenses shall constitute Obligations.

36



--------------------------------------------------------------------------------



 



     No delay on the part of the First Priority Collateral Agent in the exercise
of any right or remedy shall operate as a waiver thereof, and no single or
partial exercise by the First Priority Collateral Agent of any right or remedy
shall preclude other or further exercise thereof or the exercise of any other
right or remedy.
     This Agreement shall remain in full force and effect until all Obligations
have been paid in full in cash and all Commitments have terminated. If at any
time all or any part of any payment theretofore applied by the First Priority
Collateral Agent or any Lender Party to any of the Obligations is or must be
rescinded or returned by the First Priority Collateral Agent or such Lender
Party for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of any Grantor), such Obligations shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the First Priority Collateral Agent or such Lender Party,
and this Agreement shall continue to be effective or be reinstated, as the case
may be, as to such Obligations, all as though such application by the First
Priority Collateral Agent or such Lender Party had not been made.
     Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Requirements of Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Consistent with the foregoing,
and notwithstanding any other provision of this Agreement to the contrary, in
the event that any action or proceeding is brought in whatever form and in
whatever forum seeking to invalidate any Grantor’s obligations under this
Agreement under any fraudulent conveyance, fraudulent transfer theory, or
similar avoidance theory, whether under state or federal law, such Grantor (the
“Affected Person”), automatically and without any further action being required
of such Affected Person or any Lender Party, shall be liable under this
Agreement only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by such Affected Person under any pledge
to secure the Obligations (or any portion thereof) at the time of the execution
and delivery of this Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of such Affected Person’s
obligations hereunder for fraudulent conveyance or transfer (or similar
avoidance) purposes, on the date determined to be so appropriate) without
rendering such a hypothetical pledge voidable under applicable Requirements of
Law relating to fraudulent conveyance, fraudulent transfer, or any other grounds
for avoidance (such highest amount determined hereunder being any such Affected
Person’s “Maximum Amount”), and not for any greater amount, as if the stated
amount of this Pledge Agreement as to such Affected Person had instead been the
Maximum Amount. This paragraph is intended solely to preserve the rights of
Lender Parties under this Agreement to the maximum extent not subject to
avoidance under applicable Requirements of Law, and neither any Affected Person
nor any other person or entity shall have any right or claim under this Section
with respect to the limitation described in this Agreement, except to the extent
necessary so that the obligations of any Affected Person under this Agreement
shall not be rendered voidable under applicable Requirements of Law. Without
limiting the generality of the foregoing, the determination of a Maximum Amount
for any Affected Person pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other Grantor (including any other Affected Person) under the
provisions of this Agreement.

37



--------------------------------------------------------------------------------



 



     This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until all Obligations
have been paid in full in cash and all Commitments shall have terminated, (b) be
binding upon each Grantor and its successors, transferees and assigns, and
(c) inure, together with the rights and remedies of the First Priority
Collateral Agent hereunder, to the benefit of the First Priority Collateral
Agent and each other Lender Party and its respective successors, transferees and
assigns. No Grantor may assign (unless otherwise permitted under the terms of
the Facility Documents) any of its obligations hereunder without the prior
written consent of the Lender Agent.
     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the First Priority Collateral Agent a counterpart of this
Agreement together with supplements to the Schedules hereto setting forth all
relevant information with respect to such party as of the date of such delivery.
Immediately upon such execution and delivery (and without any further action),
each such additional Person will become a party to, and will be bound by all the
terms of, this Agreement.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
(BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
     EACH PARTY HEREBY REPRESENTS AND WARRANTS THAT IT HAS NO RIGHT TO IMMUNITY
FROM THE SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY
COMPETENT COURT OR FROM EXECUTION OF ANY JUDGMENT OR FROM THE EXECUTION OR
ENFORCEMENT THEREIN OF ANY ARBITRATION DECISION IN RESPECT OF ANY SUIT, ACTION,
PROCEEDING OR ANY OTHER MATTER ARISING OUT OF OR RELATING TO ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
THAT ANY PARTY IS OR BECOMES ENTITLED TO ANY SUCH IMMUNITY WITH RESPECT TO THE
SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY COMPETENT
COURT, AND TO THE EXTENT PERMITTED BY LAW, IT DOES HEREBY AND WILL IRREVOCABLY
AND UNCONDITIONALLY AGREE NOT TO PLEAD OR CLAIM ANY SUCH IMMUNITY WITH RESPECT
TO ITS OBLIGATIONS OR ANY OTHER MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY

38



--------------------------------------------------------------------------------



 



NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO
PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY JURISDICTION.
     EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, the holders of Obligations and their respective
successors and permitted assignees; provided that the Lender Agent shall enforce
this Agreement on behalf of all holders of Obligations.
     This Agreement is a Facility Document, and may only be amended, waived or
otherwise modified by written agreement with the prior written consent of the
Lender Agent and the First Priority Collateral Agent and the Borrowers;
provided, however, that this Agreement may be supplemented by Joinder Agreements
duly executed by the First Priority Collateral Agent, the Collateral Control
Agent, the Lender Agent and each Grantor directly affected thereby and by
updates or supplements to any Schedules, Attachments or Annexes hereto delivered
in accordance with this Agreement.
     16. Equity Ownership of Model Homes.
     (a) The parties hereto agree that in the event that the equity ownership of
Model Homes is to be sold after the date hereof, and if the Lender Agent shall
consent to such sale, the Lien granted hereunder on all equity interests in
Model Homes owned by any Grantor shall be released and all Liens granted
hereunder by Model Homes on any assets also shall be released (unless otherwise
agreed by ResCap and the Lender Agent as such time). The Lender Agent agrees to
direct, at the expense of the Grantors, the first Priority Collateral Agent (and
the Collateral Control Agent, if applicable) to execute any documents evidencing
any such release as may be reasonably requested by ResCap.
     (b) The parties hereto agree that any references herein to the delivery to
the Collateral Control Agent of funds, documents, instruments or other items
shall be considered satisfied by the delivery thereof to the First Priority
Collateral Agent until such time as the Intercreditor Agreement shall be come
effective in accordance with its terms, whereupon the parties hereto shall in
good faith take such actions as may be necessary or reasonably appropriate in
order for the parties hereto

39



--------------------------------------------------------------------------------



 



to comply with the provisions hereof as they relate to the delivery of the
foregoing to the Collateral Control Agent.
     17. Foreign Pledge Agreements.
     (a) Notwithstanding anything to the contrary contained herein or in any
other Facility Document, in the event that any Collateral is also pledged to the
First Priority Collateral Agent to secure the Obligations by any Grantor
pursuant to any security, pledge or similar agreement governed by foreign law (a
“Foreign Pledge Agreement”) and the provisions of such Foreign Pledge Agreement
conflict with the provisions of this Agreement, the applicable Grantor shall
comply with the provisions of such Foreign Pledge Agreement and shall not be
deemed to have breached any representation or covenant contained herein or in
any other Facility Document as a result thereof.
     (b) If Supporting Assets with respect to the Dutch VFLN Receivables or the
UK Note are the subject of a Collateral Disposition at a time when (x) the Fair
Market Value of such Supporting Assets is less than (y) the Carrying Value
thereof as of the Closing Date (the difference between such amounts beings the
“Adjustment Amount”); ResCap shall be entitled, following consultation with the
Lender Agent, to reduce the outstanding principal balance of the Dutch VFLN
Receivables or the UK Note, as applicable, by the Adjustment Amount; provided
that such Collateral Disposition complies with the applicable requirements of
the Loan Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

            RESIDENTIAL FUNDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC MORTGAGE, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RESIDENTIAL CAPITAL, LLC,
as Grantor
      By:   /s/ John M. Peterson         Name:   John M. Peterson       
Title:   Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HOMECOMINGS FINANCIAL, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC-RFC HOLDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC RESIDENTIAL HOLDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC MODEL HOME FINANCE, LLC,
as a Grantor
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

            DEVELOPERS OF HIDDEN SPRINGS, LLC,
as Grantor
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President      

 



--------------------------------------------------------------------------------



 



            DOA HOLDING PROPERTIES, LLC,
as Grantor
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

            RFC ASSET HOLDINGS II, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer      

 



--------------------------------------------------------------------------------



 



            PASSIVE ASSET TRANSACTIONS, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

           
RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            EQUITY INVESTMENT I, LLC,
as Grantor
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

           
GMAC, LLC,
as Lender and Lender Agent
      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
      By:   /s/ Nicholas D. Tally         Name:   Nicholas D. Tally       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
GRANTOR INFORMATION
RESIDENTIAL FUNDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 93-0891336
State organization ID number: 2059477
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
GMAC MORTGAGE, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-1694840
State organization ID number: 4143873
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
RESIDENTIAL CAPITAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-1770738
State organization ID number: 3821622
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
HOMECOMINGS FINANCIAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0369458
State organization ID number: 2550221
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



GMAC-RFC HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2593763
State organization ID number: 4168620
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
GMAC RESIDENTIAL HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 91-1902190
State organization ID number: 4176389
Chief Executive Office/Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
GMAC MODEL HOME FINANCE, LLC
Jurisdiction of Formation: Delaware
FEIN: 54-1779094
State organization ID number: 4142191
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
RFC ASSET HOLDINGS II, LLC
Jurisdiction of Formation: Delaware
FEIN: 41-1984034
State organization ID number: 4189232
Chief Executive Office:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169

 



--------------------------------------------------------------------------------



 



PASSIVE ASSET TRANSACTIONS, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0404130
State organization ID number: 3306533
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034
DEVELOPERS OF HIDDEN SPRINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 80-0022985
State organization ID number: 4183059
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
DOA HOLDING PROPERTIES, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-1424257
State organization ID number: 4454997
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
EQUITY INVESTMENT I, LLC
Jurisdiction of Formation: Delaware
FEIN: 02-0632797
State organization ID number: 3528939
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736505
State organization ID number: 4551018
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2737180
State organization ID number: 4551021
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034
HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736869
State organization ID number: 4551020
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



SCHEDULE II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
ADDITIONAL PLACES OF BUSINESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
TRADE NAMES; PRIOR LEGAL NAMES; MERGERS

1.   Trade Names; Prior Legal Names       RESIDENTIAL FUNDING COMPANY, LLC

     Prior Names:   Residential Funding Corporation
RFC Acquisition Corporation

    GMAC MORTGAGE, LLC

     Prior Names:   GMAC Mortgage Corporation

    RESIDENTIAL CAPITAL, LLC

     Prior Names:   Residential Capital Corporation

    HOMECOMINGS FINANCIAL, LLC

     Prior Names:   Homecomings Financial Network, Inc.
Residential Money Centers, Inc.

    GMAC-RFC HOLDING COMPANY, LLC

     Prior Names:   GMAC-RFC Holding Corp.
GMAC RF, Inc.

    GMAC RESIDENTIAL HOLDING COMPANY, LLC

     Prior Names:   GMAC Residential Holding Corp.

    GMAC MODEL HOME FINANCE, LLC

     Prior Names:   National Model Homes, Inc.
Dynex Residential, Inc.
GMAC Model Home Finance, Inc.
GMAC Model Home Finance of Delaware, Inc.

    RFC ASSET HOLDINGS II, LLC

     Prior Names:   RFC Asset Holdings II, Inc.

 



--------------------------------------------------------------------------------



 



    PASSIVE ASSET TRANSACTIONS, LLC

     Prior Names:   Passive Asset Transactions, Inc.

    DEVELOPERS OF HIDDEN SPRINGS, LLC

     Prior Names:   Developers of Hidden Springs, Inc.

    DOA HOLDING PROPERTIES, LLC

     Prior Names:   None

    EQUITY INVESTMENT I, LLC

     Prior Names:   Core Equity I, LLC

    RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC

     Prior Names:   None

    RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC

     Prior Names:   None

    HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC

     Prior Names:   None

2.   Mergers       GMAC MORTGAGE, LLC       On October 25, 2006, GMAC Mortgage,
LLC merged with GMAC Mortgage Corporation.       GMAC-RFC HOLDING COMPANY, LLC  
    On July 11, 2006, GMAC-RFC Holding Company, LLC merged with GMAC-RFC Holding
Corp.       DEVELOPERS OF HIDDEN SPRINGS, LLC       On August 10, 2006,
Developers of Hidden Springs, LLC merged with Developers of Hidden Springs, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INTELLECTUAL PROPERTY
Trademarks

                          Serial No.   Mark   Owner   Filing Date   Status   Reg
No.   Reg Date
78601736
  EQUITYWISE   GMAC MORTGAGE LLC       Allowed        
76546683
  HOME COMMAND   GMAC MORTGAGE LLC   2003/09/24   Allowed        
75278616
  DITECH   GMAC MORTGAGE LLC   1997/04/21   Registered   2158800   1998/05/19
78559960
  105 SELECT   GMAC MORTGAGE LLC   2005/02/03   Registered   3298930  
2007/09/25
76434684
  DITECH.COM — YOUR MORTGAGE SOLUTION DELIVERED   GMAC MORTGAGE LLC   2002/07/26
  Registered   2721143   2003/06/03
76434953
  I LOST ANOTHER LOAN TO DITECH   GMAC MORTGAGE LLC   2002/07/26   Registered  
2721148   2003/06/03
75401660
  GLORIA NILSON   GMAC MORTGAGE LLC   1997/12/08   Registered   2245688  
1999/05/18
78106868
  DITECH.COM — YOUR 24/7 MORTGAGE SOLUTION   GMAC MORTGAGE LLC   2002/02/05  
Registered   2702661   2003/04/01
76494789
  SERVICE YOU DESERVE. PEOPLE YOU TRUST.   GMAC MORTGAGE LLC   2003/03/06  
Registered   2808259   2004/01/27
75604188
  DITECH.COM   GMAC MORTGAGE LLC   1998/12/09   Registered   2696027  
2003/03/11
76463368
  CALDIRECT HOMES LOANS   GMAC MORTGAGE LLC   2002/10/31   Registered   2846071
  2004/05/25
76492563
  HOMESTRENGTH   GMAC MORTGAGE LLC   2003/02/26   Registered   2846225  
2004/05/25
76515655
  DITECH.COM — SPEED GUARANTEED   GMAC MORTGAGE LLC   2003/05/20   Registered  
2861149   2004/07/06
76579265
  BUILDER POWER (& DESIGN)   GMAC MORTGAGE LLC   2004/03/05   Registered  
2927621   2005/02/22
76579614
  CALDIRECT   GMAC MORTGAGE LLC   2004/03/08   Registered   2928628   2005/03/01
76580149
  DITECH RACING   GMAC MORTGAGE LLC   2004/03/10   Registered   2928640  
2005/03/01
76603778
  DITECH.COM HOME LOANS   GMAC MORTGAGE LLC   2004/07/23   Registered   2928647
  2005/03/01
76603959
  DITECH.COM HOME LOANS (& DESIGN)   GMAC MORTGAGE LLC   2004/07/26   Registered
  2928648   2005/03/01
76579639
  MOVE IN AMERICA   GMAC MORTGAGE LLC   2004/03/08   Registered   2930402  
2005/03/08
76579638
  MOVE IN AMERICA (& DESIGN)   GMAC MORTGAGE LLC   2004/03/08   Registered  
2941383   2005/04/19
76527153
  TRUSTED ADVISOR, SKILLED NEGOTIATOR, AND EXPERT FACILITATOR   GMAC MORTGAGE
LLC   2003/07/01   Registered   3002328   2005/09/27
76627771
  P PREMIER SERVICE   GMAC MORTGAGE LLC   2005/01/13   Registered   3039786  
2006/01/10
78566421
  TRUSTED ADVISOR   GMAC MORTGAGE LLC   2005/02/14   Registered   3102238  
2006/06/06
78646165
  DITECH AT WORK   GMAC MORTGAGE LLC   2005/06/08   Registered   3122167  
2006/07/25

 



--------------------------------------------------------------------------------



 



                          Serial No.   Mark   Owner   Filing Date   Status   Reg
No.   Reg Date
78855597
  PACIFIC UNION   GMAC MORTGAGE LLC   2006/04/06   Registered   3206054  
2007/02/06
78656722
  BUYLINE   GMAC MORTGAGE LLC   2005/06/23   Registered   3234981   2007/04/24
78635792
  ONESTOP HOMEOWNERSHIP SERVICES   GMAC MORTGAGE LLC   2005/05/24   Registered  
3265985   2007/07/17
78542966
  GHS MORTGAGE   GMAC MORTGAGE LLC   2005/01/06   Registered   3288664  
2007/09/04
76593441
  DITECH.COM FREEDOM LOAN   GMAC MORTGAGE LLC   2004/05/21   Registered  
3291310   2007/09/11
76597261
  GO FAST   GMAC MORTGAGE LLC   2004/06/14   Registered   3325181   2007/10/30
78566539
  EXPERT FACILITATOR   GMAC MORTGAGE LLC   2005/02/14   Registered   3353357  
2007/12/11
78917057
  DITECH ESIGNATURE   GMAC MORTGAGE LLC   2006/06/26   Registered   3396372  
2008/03/11
78883555
  REAL LIFE. REAL SOLUTIONS.   GMAC MORTGAGE LLC   2006/05/15   Registered  
3314584   2007/10/16
78887861
  DITECH GUARANTEE   GMAC MORTGAGE, LLC   2006/05/19   Allowed        
78679328
  DITECH MORTGAGE SOLUTIONS   GMAC MORTGAGE, LLC   2005/07/27   Allowed        
78742599
  HOME REWARDS   GMAC MORTGAGE, LLC   2005/10/28   Published        
78113601
  HOME DREAMS ONLINE   GMAC MORTGAGE, LLC   2002/03/08   Registered   2880218  
2004/08/31
78127454
  BUILDER POWER   GMAC MORTGAGE, LLC   2002/05/09   Registered   2896306  
2004/10/19
76495996
  CAL DIRECT HOME LOANS (& DESIGN)   GMAC MORTGAGE, LLC   2003/03/10  
Registered   2903746   2004/11/16
76560776
  PATHWAYS   GMAC MORTGAGE, LLC   2003/11/20   Registered   2910065   2004/12/14
76561220
  THE HOMESTRETCH PLAN   GMAC MORTGAGE, LLC   2003/11/21   Registered   2910069
  2004/12/14
76586655
  CUOTA UNICA DITECH   GMAC MORTGAGE, LLC   2004/04/14   Registered   2947511  
2005/05/10
76586659
  SMARTWATCH   GMAC MORTGAGE, LLC   2004/04/14   Registered   2982713  
2005/08/09
76492773
  HOMEFLEX   GMAC MORTGAGE, LLC   2003/02/26   Registered   2992858   2005/09/06
76576481
  DITECH FLAT FEE   GMAC MORTGAGE, LLC   2004/02/20   Registered   3007701  
2005/10/18
76598815
  SETTLE AMERICA   GMAC MORTGAGE, LLC   2004/06/23   Registered   3025621  
2005/12/13
76586657
  BORRON Y CUENTA NUEVA   GMAC MORTGAGE, LLC   2004/04/14   Registered   3047591
  2006/01/24
78113668
  HELPING YOU MANAGE THE INVESTMENT IN YOUR HOME   GMAC MORTGAGE, LLC  
2002/03/08   Registered   3068871   2006/03/14
76610623
  FLEXSELECT   GMAC MORTGAGE, LLC   2004/09/09   Registered   3071594  
2006/03/21
76560283
  POWER PUNCH   GMAC MORTGAGE, LLC   2003/11/17   Registered   3077130  
2006/04/04
76575312
  DITECH-1   GMAC MORTGAGE, LLC   2004/02/12   Registered   3080195   2006/04/11
78622953
  LA ULTIMA PALABRA EN PRESTAMOS   GMAC MORTGAGE, LLC   2005/05/04   Registered
  3082700   2006/04/18
78623519
  CLOSE FOR A CAUSE   GMAC MORTGAGE, LLC   2005/05/05   Registered   3085260  
2006/04/25
76609555
  Warehouse Express   GMAC MORTGAGE, LLC   2004/09/01   Registered   3325194  
2007/10/30
74279689
  HOMECOMINGS   GMAC MORTGAGE, LLC   1992/05/28   Registered   1792907  
1993/09/14
76494788
  PREMIER SERVICE   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2003/03/06  
Registered   2914178   2004/12/28
78855608
  PACIFIC UNION ADVANTAGE   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/04/06  
Allowed        

 



--------------------------------------------------------------------------------



 



                          Serial No.   Mark   Owner   Filing Date   Status   Reg
No.   Reg Date
78566532
  SKILLED NEGOTIATOR   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2005/02/14  
Pending        
78797825
  FLEXPAT   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/01/24   Allowed        
78923245
  SUPPLIER DIRECT (& DESIGN)   GMAC RESIDENTIAL HOLDING COMPANY, LLC  
2006/07/06   Registered   3237366   2007/05/01
78923210
  SUPPLIER DIRECT   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/07/06  
Registered   3237365   2007/05/01
76576712
  P   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2004/02/23   Registered   3361159
  2008/01/01
77127127
  KEYCHAIN ALLIANCE   RESIDENTIAL CAPITAL, LLC       Published        
78139312
  QUICKWISE   RESIDENTIAL FUNDING COMPANY, LLC   2002/06/27   Registered  
2707254   2003/04/15
74348910
  GOAL LINE   RESIDENTIAL FUNDING COMPANY, LLC   1993/01/15   Registered  
1829015   1994/03/29
74713806
  GOAL LOAN   RESIDENTIAL FUNDING COMPANY, LLC   1995/08/10   Registered  
1995345   1996/08/20
78023446
  LINE@PRIME   RESIDENTIAL FUNDING COMPANY, LLC   2000/08/29   Registered  
2552727   2002/03/26
74275769
  RFC   RESIDENTIAL FUNDING COMPANY, LLC   1992/05/15   Registered   1840863  
1994/06/21
78096942
  ALTERNET   RESIDENTIAL FUNDING COMPANY, LLC   2001/12/06   Pending        

 



--------------------------------------------------------------------------------



 



Patents

                              COUNTRY/TYPE   TITLE   SERIAL NO.   FILED   STATUS
  PATENT NO.   ISSUED   Assignment Status
US — UTILITY
  SIMULATION TECHNIQUE FOR GENERATION OF AVM AND COLLATERAL RISK INDICATOR RULE
SET   11484262   2006/07/11   PUBLISHED           Assignment to Residential
Funding Corporation by Susan Allen and Beth Harasimowicz
 
                           
PCT
  GENERATION OF AVM AND COLLATERAL RISK INDICATOR RULE SET   PCTUS0715793  
2007/07/11   PUBLISHED           Covered by the assignment in Serial Number
11484262
 
                           
US — UTILITY
  SYSTEM AND METHOD FOR EVALUATING SECONDARY MARKET OPTIONS FOR LOANS   10688321
  2003/10/17   OFFICE ACTION PENDING           Assignment to GMAC RFC by Dan
Bettenburg and Frank Doherty. This will be fixed to show assignment to
Residential Funding Company, LLC
 
                           
US — UTILITY
  STORED, TEMPORARY ALTERATION OF BUSINESS LOGIC   09952995   2001/09/14  
APPEALED           Assignment to Residential Funding Corporation by Peter (Ken)
Cychosz and Brian Gilkay
 
                         

 



--------------------------------------------------------------------------------



 



SCHEDULE V
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INITIAL COLLATERAL

1.   Mortgage Loans

  (a)   All mortgage loans identified in the ATS (as hereinafter defined) under
the column “ATS FF” by the Code T215. “ATS” means the internal database
maintained by Residential Funding Company, LLC for the purposes of tracking the
facility to which unsold mortgage loans are pledged.     (b)   Mortgage loans
(i) secured by real estate located in Canada and for which the mortgage notes
are in the possession of Computershare Trust Company of Canada and (ii) sold to
Residential Funding Company, LLC on or prior to the Closing Date.     (c)  
Mortgage loans insured by the Federal Housing Administration (“FHA”) or the U.S.
Department of Veterans Affairs (“VA”) and as to which the applicable borrower
has defaulted and a claim exists against either the VA or the FHA.

2.   Servicing Advances

      All right, title and interest of either Residential Funding Company, LLC
or GMAC Mortgage, LLC in and to Servicing P&I Advances and Servicing T&I
Advances or Servicing Corporate Advances other than (i) Servicing Contracts with
FNMA, Freddie Mac or GNMA or (ii) in the case of GMAC Mortgage, LLC any rights
in any Servicing Contract transferred to GMACR MORTGAGE PRODUCTS, LLC prior to
the Closing Date, and (iii) in the case of Residential Funding Company, LLC, any
interest in any Servicing Contract transferred to RFC-GSAP Servicer Advance, LLC
prior to the Closing Date.

3.   Securities Accounts — see attached Exhibit A to this Schedule VI.

4.   Pledged Interests — see attached Exhibit B to this Schedule VI.

5.   Pledged Notes — see attached Exhibit C to this Schedule VI.

 



--------------------------------------------------------------------------------



 



6.   Construction, Mezzanine and Working Capital Loans — (i) all first lien
construction loans, including distressed construction loans, (ii) all mezzanine
loans, including distressed loans, secured by equity interests in entities
owning real estate and real estate-related assets, and (iii) all working capital
loans which were unencumbered as of February 29, 2008.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE VI
SECURITIES ACCOUNTS

                  Financial         Account Owner   Institution   Account Number
  Account Name   GMAC Mortgage, LLC   JP Morgan  
G08567
  GMAC Mortgage, LLC MSR Securities and HEQ Residual Account        
 
    GMAC Mortgage, LLC   JP Morgan  
G54823
  GMAC Mortgage, LLC Direct Pair Off Account        
 
    Passive Asset Transactions, LLC   JP Morgan  
P66230
  Passive Asset Transactions, LLC        
 
    Residential Funding Company, LLC   State Street  
BGLS
  Residential Funding Company, LLC Capital Markets Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
BGLX
  Residential Funding Company, LLC PIA Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
BGLY
  Residential Funding Company, LLC RIF Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
BGLU
  Residential Funding Company, LLC Capital Markets Pledged RAHI II        
 
    Residential Funding Company, LLC   State Street  
BGLV
  Residential Funding Company, LLC RIF Pledged RAHI II        
 
    Residential Funding Company, LLC   State Street  
BGLW
  Residential Funding Company, LLC PIA Pledged RAHI II

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SCHEDULE VI
PLEDGED INTERESTS

                              Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged  
Hidden Springs Sewer Company, LLC
  Limited Liability Company     100 %   Developers of Hidden Springs, LLC    
100 %
 
                       
DOA Properties I, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
 
                       
DOA Properties II, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
 
                       
Residential Mortgage Real Estate Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
GMCMTH, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
KBOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
LENOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
WPSHOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
RFC MHF Funding, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
Homecomings Financial Real Estate Holdings, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged  
GMAC Residential Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
 
                       
Developers of Hidden Springs, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
DOA Holding Properties, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
GMAC Model Home Finance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC Construction Funding, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SCHEDULE VI
PLEDGED NOTES

          Pledged Note Issuer   Pledged Note   Pledged Note Holder      
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18
June 2008 issued under the Note Issuance Facility Deed dated on or about 2
June 2008   Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI(a)
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING STATEMENTS DISCLOSURE SCHEDULE
Filing #; Filing Date; Jurisdiction; Debtor; Secured Party
1. Initial Filing # 2007 4676119; filed on 12/11/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and JPMorgan Chase Bank, N.A. as Secured Party*;
2. Initial Filing # 6413972 1; filed on 11/28/2006; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
3. Initial Filing # 6413972 1 as amended by 2008 1486503; filed on 04/29/2008;
jurisdiction Delaware; Residential Funding Company, LLC as Debtor and Credit
Suisse First Boston Mortgage Capital LLC as Secured Party*;
4. Initial Filing # 6448982 9; filed on 12/21/2006 ; jurisdiction Delaware;
GMCMTH, LLC as Debtor and GMAC Model Home Finance, LLC as Secured Party*;
5. Initial Filing # 4362538 3; filed on 12/22/2004 ; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Residential Funding Company, LLC as
Additional Debtor and Credit Suisse First Boston Mortgage Capital LLC as Secured
Party*;
6. Initial Filing # 4362538 3 as amended by 2008 1486461; filed on 04/29/2008;
jurisdiction Delaware; Homecomings Financial, LLC as Debtor and Residential
Funding Company, LLC as Additional Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
7. Initial Filing # 2007 4328083; filed on 11/14/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
8. Initial Filing # 2007 4692207; filed on 12/12/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
9. Initial Filing # 5238450 2; filed on 07/28/2005; jurisdiction Delaware;
Residential Funding Corporation as Debtor and Federal National Mortgage
Association (a/k/a Fannie Mae) as Secured Party*;
10. Initial Filing # 5238450 2 as amended by 6187890 9; filed on 06/02/2006;
jurisdiction Delaware; Residential Funding Corporation as Debtor and Federal
National Mortgage Association (a/k/a Fannie Mae) as Secured Party*;
11. Initial Filing # 2007 4692215; filed on 12/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Federal National Mortgage Association
(a/k/a Fannie Mae) as Secured Party*;

 



--------------------------------------------------------------------------------



 



12. Initial Filing # 2008 0785533; filed on 03/04/2008; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Credit Suisse First Boston, New York Branch as
Secured Party*1;
13. Initial Filing # 2008 1437654; filed on 04/24/2008; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Residential Funding Mortgage
Securities II, Inc. as Secured Party;
14. Initial Filing # 2007 3119855; filed on 07/30/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Comerica Bank as Secured Party*2;
15. Initial Filing # 2007 0405653; filed on 01/31/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Bank of America, N.A. as Secured Party*3; and
16. Initial Filing # 2007 2212677; filed on 06/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Sherman Originator LLC as Secured
Party.
 

1   [The (*) can remain if not Primary Collateral (i.e. can remain if similar to
#6 above on this Schedule)]   2   [The (*) can remain if it is confirmed that
cash flows on Collateral do not flow through these accounts]   3   [The (*) can
remain if it is confirmed that accounts are not main investment account or
accounts related to that account]

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
DIRECT SUBSIDIARIES

                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)  
GMAC Mortgage, LLC
  CAP RE of Vermont, LLC   Vermont
 
  Ditech, LLC   Delaware
 
  Executive Closing Services, LLC   Delaware
 
  Executive Trustee Services, LLC   Delaware
 
  GMAC Mortgage USA Corporation   Delaware
 
  GMAC Mortgage, LLC of TN   Delaware
 
  GMACR Mortgage Products, LLC   Delaware
 
  GMV Management Services, LLC   Delaware
 
  Horsham Funding, LLC   Delaware
 
  Ladue Associates, Inc.   Pennsylvania
 
  MINT I VFN Holdings, LLC   Delaware
 
  MINT I, LLC   Delaware
 
  Passive Asset Transactions, LLC   Delaware
 
  Residential Consumer Services, LLC   Delaware
 
  Residential Mortgage Real Estate Holdings, LLC   Delaware
 
  Walnut Grove Funding, LLC   Delaware  
Residential Funding Company, LLC
  Asset Lending Company II, LLC   Delaware
 
  Asset Management Performance Services, LLC   Delaware
 
  Developers of Hidden Springs, LLC   Delaware
 
  DOA Holding Properties, LLC   Delaware
 
  EPRE LLC   Delaware
 
  Equity Investment I, LLC   Delaware
 
  Equity Investments II, LLC   Delaware
 
  Equity Investment III, LLC   Delaware
 
  GMAC Model Home Finance, LLC   Delaware
 
  GMAC Model Home Finance I, LLC   Delaware
 
  GMAC-RFC Australia Pty Limited   Australia
 
  GMAC-RFC Europe Limited   U.K.
 
  GMAC-RFC Holdings Limited   U.K.
 
  GMAC-RFC Ireland Limited   U.K.
 
  Homecomings Financial, LLC   Delaware
 
  MFC Asset, LLC   Delaware
 
  MINT II Holdings LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)  
 
  MINT II, LLC   Delaware
 
  REG-PFH, LLC   Delaware
 
  Residential Asset Management Company LLC   Delaware
 
  Residential Funding Mortgage Exchange, LLC   Delaware
 
  Residential Funding of Canada Finance ULC   Canada
 
  Residential Funding Real Estate Holdings, LLC   Delaware
 
  Residential Funding Securities, LLC   Delaware
 
  RFC — GSAP Servicer Advance, LLC   Delaware
 
  RFC ABS CDO WHSub I Ltd   Cayman Islands
 
  RFC Advance Depositor, LLC   Delaware
 
  RFC Asset Holdings II, LLC   Delaware
 
  RFC Asset Management, LLC   Delaware
 
  RFC Construction Funding, LLC   Delaware
 
  RFC Investments Limited   U.K.
 
  RFC Resort Funding, LLC   Delaware  
GMAC-RFC Holding Company, LLC
  Residential Accredit Loans, Inc.   Delaware
 
  Residential Asset Mortgage Products, Inc.   Delaware
 
  Residential Asset Securities Corporation   Delaware
 
  Residential Funding Company, LLC   Delaware
 
  Residential Funding Mortgage Securities I, Inc.   Delaware
 
  Residential Funding Mortgage Securities II, Inc.   Delaware  
Residential Capital, LLC
  GMAC Residential Holding Company, LLC   Delaware
 
  GMAC-RFC Holding Company, LLC   Delaware
 
  IB Finance Holding Company, LLC   Delaware  
Homecomings Financial, LLC
  HFN REO Sub II, LLC   Delaware
 
  Homecomings Financial Real Estate Holdings, LLC   Delaware  
GMAC Residential Holding Company, LLC
  GMAC Home Services, LLC   Delaware
 
  GMAC Mortgage, LLC   Delaware
 
  GHS Global Relocation UK Limited   U.K.
 
  GMACB Service Company, LLC   Delaware
 
  GMACRH Settlement Services, LLC   Delaware  
Developers of Hidden Springs, LLC
  Hidden Springs Sewer Company, LLC   Delaware  
DOA Holding Properties, LLC
  DOA Properties I, LLC   Delaware
 
  DOA Properties II, LLC   Delaware  
GMAC Model Home Finance, LLC
  GMCMTH, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)  
 
  KBOne, LLC   Delaware
 
  LENOne, LLC   Delaware
 
  WPSHOne, LLC   Delaware
 
  RFC MHF Funding, LLC   Delaware  
Residential Funding Company, LLC (99.99%)
  GMAC Financiera, S.A. de C.V.   Mexico
 
  GMAC Hipotecaria, S.A. de C.V.   Mexico
 
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile  
Residential Funding Company, LLC (99.99999968%)
  GMAC-RFC Auritec, S.A.   Mexico  
Residential Funding Company, LLC (99%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands  
GMAC-RFC Holding Company, LLC (0.01%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands  
Homecomings Financial, LLC (0.01%)
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile  
Homecomings Financial, LLC (0.00000032%)
  GMAC-RFC Auritec, S.A.   Mexico

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
EXCLUDED SIGNIFICANT SUBSIDIARIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
BAILMENT COLLATERAL

1.   Stock Certificate certifying that Residential Funding Company, LLC owns
twenty-four million two hundred seventy seven thousand five hundred (24,277,500)
ordinary shares of GMAC-RFC Australia Pty Limited, a corporation formed under
the laws of the Australia (the “Company”), standing in its name on the books of
the Company, which is represented by Certificate No. 6.   2.   Stock Certificate
certifying that GMAC-RFC Holding Company, LLC (formerly known as GMAC RF, Inc.)
owns one thousand (1,000) shares of common stock, par value $0.01 per share, of
Residential Funding Mortgage Securities II, Inc., a corporation formed under the
laws of the State of Delaware (the “Company”), standing in its name on the books
of the Company, which is represented by Certificate No. 1.   3.   Stock
Certificate certifying that GMAC-RFC Holding Company, LLC (formerly known as
GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par value $0.01
per share, of Residential Asset Securities Corporation, a corporation formed
under the laws of the State of Delaware (the “Company”), standing in its name on
the books of the Company, which is represented by Certificate No. 1.   4.  
Stock Certificate certifying that GMAC-RFC Holding Company, LLC (formerly known
as GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par value
$0.01 per share, of Residential Accredit Loans, Inc., a corporation formed under
the laws of the State of Delaware (the “Company”), standing in its name on the
books of the Company, which is represented by Certificate No. 1.   5.   Stock
Certificate certifying that GMAC Mortgage, LLC (formerly known as GMAC Mortgage
Corporation) owns three thousand (3,000) shares of common stock, par value $0.01
per share, of GMAC Mortgage USA Corporation, a corporation formed under the laws
of the State of Delaware (the “Company”), standing in its name on the books of
the Company, which is represented by Certificate No. 1.   6.   Note (Note
Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008 between GX CE Funding B.V. (the “Issuer”) and
Residential Capital, LLC (the “Holder”).

 



--------------------------------------------------------------------------------



 



7.   Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18
June 2008 issued under the Note Issuance Facility Deed dated on or about 2
June 2008 between Viaduct (No. 7) Limited (the “Issuer”) and Residential
Capital, LLC (the “Holder”).   8.   Stock Certificate certifying that GMAC
Mortgage, LLC owns one hundred (100) shares of common stock, without par value,
of Ladue Associates, Inc., a corporation formed under the laws of the State of
Delaware (the “Company”), standing in its name on the books of the Company,
which is represented by Certificate No. 1.   9.   Stock Certificate certifying
that GMAC-RFC Holding Company, LLC (formerly known as GMAC RF, Inc.) owns one
thousand (1,000) shares of common stock, par value $0.01 per share, of
Residential Asset Mortgage Products, Inc., a corporation formed under the laws
of the State of Delaware (the “Company”), standing in its name on the books of
the Company, which is represented by Certificate No. 2.   10.   Stock
Certificate certifying that GMAC-RFC Holding Company, LLC (formerly known as
GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par value $0.01
per share, of Residential Funding Mortgage Securities I, Inc., a corporation
formed under the laws of the State of Delaware (the “Company”), standing in its
name on the books of the Company, which is represented by Certificate No. 2.



 



--------------------------------------------------------------------------------



 



SCHEDULE X
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
DEPOSIT ACCOUNTS OF ADDITIONAL ACCOUNT PARTIES; SECURITIES
ACCOUNTS OF FABS GRANTORS

(a)   Concentration Accounts

                  Financial         Account Owner   Institution   Account Number
  Account Name        
 
    Residential Capital, LLC   Bank of America  
12354-69131
  Residential Capital, LLC Concentration Account        
 
    GMAC Mortgage, LLC   Wachovia  
2000042898689
  GMAC Mortgage, LLC Concentration Account for the benefit of Wells Fargo, N.A.
as Collateral Control Agent        
 
    Homecomings Financial, LLC   Wachovia  
2000041713516
  Homecomings Financial, LLC Concentration Account for the benefit of Wells
Fargo, N.A. as Collateral Control Agent        
 
    Residential Capital, LLC   Wachovia  
2000042898663
  Residential Capital, LLC Concentration Account for the benefit of Wells Fargo
Bank, N.A. as Collateral Control Agent        
 
    Residential Capital, LLC   Wachovia  
2000041713626
  Residential Capital, LLC IBG Concentration Account for the benefit of Wells
Fargo Bank, N.A. as Collateral Control Agent        
 
    Residential Funding Company, LLC   Wachovia  
2000042898676
  Residential Funding Company, LLC Concentration Account for the benefit of
Wells Fargo, N.A. as Collateral Control Agent

 



--------------------------------------------------------------------------------



 



(b)   Sales Proceeds Accounts

                  Financial         Account Owner   Institution   Account Number
  Account Name        
 
    Residential Capital, LLC   Bank of America  
12355-82255
           
 
    GMAC Mortgage, LLC   JP Morgan  
0728408567
  GMACM MSR SECURITIES AND HEQ RESIDUAL ACCOUNT FOR THE BENEFIT OF WELLS FARGO
BANK, N.A. AS COLLATERAL CONTROL AGENT        
 
    GMAC Mortgage, LLC   JP Morgan  
0728454823
  GMACM DIRECT PAIROFF ACCOUNT FOR THE BENEFIT OF WELLS FARGO BANK, N.A. AS
COLLATERAL CONTROL AGENT        
 
    Passive Asset Transactions, LLC   JP Morgan  
0777163338
  PASSIVE ASSET TRANSACTIONS, LLC FOR THE BENEFIT OF WELLS FARGO BANK, N.A. AS
COLLATERAL CONTROL AGENT        
 
    Residential Funding Company, LLC   State Street  
004 35 131
  Residential Funding Company, LLC Capital Markets Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
004 351 72
  Residential Funding Company, LLC PIA Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
004 351 80
  Residential Funding Company, LLC RIF Pledged RFC        
 
    Residential Funding Company, LLC   State Street  
004 351 49
  RFC Assets Holdings II, LLC Capital Markets Pledged RAHI II

 



--------------------------------------------------------------------------------



 



                  Financial         Account Owner   Institution   Account Number
  Account Name        
 
    Residential Funding Company, LLC   State Street  
004 351 56
  RFC Assets Holdings II, LLC-RIF Pledged RAHI II        
 
    Residential Funding Company, LLC   State Street  
004 351 64
  RFAH-PIA Pledged RAHI II        
 
    Residential Funding Company, LLC   Wachovia  
2000041713451
  Residential Funding Company, LLC Sales Proceeds Account for the benefit of
Wells Fargo Bank, N.A. as Collateral Control Agent        
 
    Residential Mortgage Real Estate Holdings, LLC   Wachovia  
2000041713969
  Residential Mortgage Real Estate Holdings, LLC Sales Proceeds Account for the
benefit of Wells Fargo Bank, N.A. as Collateral Control Agent        
 
    Residential Funding Real Estate Holdings, LLC   Wachovia  
2000041713972
  Residential Funding Real Estate Holdings, LLC Sales Proceeds Account for the
benefit of Wells Fargo Bank, N.A. as Collateral Control Agent        
 
    Homecomings Financial Real Estate Holdings, LLC   Wachovia  
2000041713985
  Homecomings Financial Real Estate Holdings, LLC Sales Proceeds Account for the
benefit of Wells Fargo Bank, N.A. as Collateral Control Agent        
 
    Passive Asset Transactions, LLC   Wachovia  
2000041713781
  Passive Asset Transactions, LLC        
 
    GMAC Mortgage, LLC   Wachovia  
2000042911867
  GMAC Mortgage, LLC        
 
    RFC Asset Holdings II, LLC   Wachovia  
2000041713956
  RFC Asset Holdings II, LLC

 



--------------------------------------------------------------------------------



 



                  Financial         Account Owner   Institution   Account Number
  Account Name        
 
    Developers of Hidden Springs, LLC   Wachovia  
2000041713477
  Developers of Hidden Springs, LLC Sales Proceeds Account for the benefit of
Wells Fargo, N.A. as Collateral Control Agent        
 
    Equity Investment I, LLC   Wachovia  
2000041713493
  Equity Investments I, LLC Sales Proceeds Account for the benefit of Wells
Fargo, N.A. as Collateral Control Agent        
 
    DOA Holding Properties, LLC   Wachovia  
2000041713503
  DOA Holding Properties, LLC Sales Proceeds Account for the benefit of Wells
Fargo, N.A. as Collateral Control Agent        
 
    Residential Funding Company, LLC   Wachovia  
2000042911870
  Residential Funding Company, LLC        
 
    Residential Funding Company, LLC4   Wachovia  
2000041713671
  Residential Funding Company, LLC        
 
    GMAC Mortgage, LLC1   Wachovia  
2000041714353
  GMAC Mortgage, LLC        
 
    GMAC Mortgage, LLC1   Wachovia  
2000041713668
  GMAC Mortgage, LLC        
 
    GMAC Model Home Finance, LLC   Wachovia  
2000041713464
  GMAC Model Home Finance, LLC

 

4   This is a Servicing Advances Account

 



--------------------------------------------------------------------------------



 



(c)   Securities Accounts of FABS Grantors

                  Financial         Account Owner   Institution   Account Number
  Account Name        
 
    Passive Asset Transactions, LLC   JP Morgan  
P66230
  Passive Asset Transactions, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
NOTICE INFORMATION
The Grantors::
Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
GMAC Mortgage, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320

 



--------------------------------------------------------------------------------



 



Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC-RFC Holding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC Residential Holding Company, LLC
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
Attn: William Casey
Phone: (215) 682-6301
Fax: (215) 682-1249
Email: william.casey@gmacrescap.com

 



--------------------------------------------------------------------------------



 



GMAC Model Home Finance, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
RFC Asset Holdings II, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Passive Asset Transactions, LLC
1100 Virginia Drive
Fort Washington, PA 19034
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



DOA Holding Properties, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Equity Investment I, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Funding Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



Residential Mortgage Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



The Lender Agent:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
The First Priority Collateral Agent:
Wells Fargo Bank, N.A.
625 Marquette Avenue
N9311-110
Minneapolis, Minnesota 55479
Nicholas D. Tally — Specialized Products Group
Phone: (612) 667-3961
Fax: (612) 667-9825

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
PLEDGED EQUITY AND PLEDGED NOTES
Item A. Pledged Shares

                                  Common Stock             Authorized  
Outstanding       % of Shares Pledged Share Issuer   Shares   Shares  
Beneficial Owner   Pledged
GMAC Mortgage USA Corporation
    3,000       3,000     GMAC Mortgage, LLC     100 %
Ladue Associates, Inc.
    100       100     GMAC Mortgage, LLC     100 %
Residential Accredit Loans, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Asset Mortgage Products, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Asset Securities Corporation
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities I, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities II, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
GMAC-RFC Australia Pty Limited5
    37,350,001 6     37,350,001 5   Residential Funding Company, LLC     65 %

 

5   This is a cooperative with excluded liability.   6   These are ordinary
shares.

 



--------------------------------------------------------------------------------



 



Item B. Pledged Interests

                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
 
                       
Hidden Springs Sewer Company, LLC
  Limited Liability Company     100 %   Developers of Hidden Springs, LLC    
100 %
 
                       
DOA Properties I, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
 
                       
DOA Properties II, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
 
                       
CAP RE of Vermont, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Ditech, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Executive Closing Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Executive Trustee Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
GMAC Mortgage, LLC of TN
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
GMACR Mortgage Products, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
GMV Management Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Horsham Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
 
                       
MINT I VFN Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
MINT I, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Passive Asset Transactions, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Residential Consumer Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Residential Mortgage Real Estate Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
Walnut Grove Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
 
                       
GMCMTH, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
KBOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
LENOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
WPSHOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
 
                       
RFC MHF Funding, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
 
                       
GMAC Home Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
 
                       
GMAC Mortgage, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
 
                       
GMACB Service Company, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
 
                       
GMACRH Settlement Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
 
                       
Residential Funding Company, LLC
  Limited Liability Company     100 %   GMAC-RFC Holding Company, LLC     100 %
 
                       
HFN REO Sub II, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
 
                       
Homecomings Financial Real Estate Holdings, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
 
                       
GMAC Residential Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
 
                       
GMAC-RFC Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
 
                       
IB Finance Holding Company, LLC
  Limited Liability Company     49 %   Residential Capital, LLC     100 %
 
                       
Asset Lending Company II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
 
                       
Asset Management Performance Services, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Developers of Hidden Springs, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
DOA Holding Properties, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
EPRE LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Equity Investment I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Equity Investment III, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
GMAC Model Home Finance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
GMAC Model Home Finance I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Homecomings Financial, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
MFC Asset, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
MINT II Holdings LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
MINT II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
 
                       
REG-PFH, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Residential Asset Management Company LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Residential Funding Mortgage Exchange, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Residential Funding Real Estate Holdings, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
Residential Funding Securities, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC Advance Depositor, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC Asset Holdings II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC Asset Management, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC Construction Funding, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
RFC — GSAP Servicer Advance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
 
                       
GMAC RFC International Holdings Cooperatief U.A.
  Membership Interests     100 %   Residential Funding Company, LLC (99%);
GMAC-RFC Holding Company, LLC (0.01%)     65 %

 



--------------------------------------------------------------------------------



 



Item C. UK Pledged Shares

                                  Total Number of   Shares Certificate       %
of Shares Pledged Share Issuer   Shares Issued   Number   Beneficial Owner  
Pledged
GMAC-RFC Holdings Limited
    188,117,940       1     Residential Funding Company, LLC     65 %
GMAC-RFC Europe Limited
    100       1     Residential Funding Company, LLC     65 %
RFC Investments Limited
    5,000,000       1     Residential Funding Company, LLC     65 %

Item D. Pledged Notes

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
 
       
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18
June 2008 issued under the Note Issuance Facility Deed dated on or about 2
June 2008   Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



ATTACHMENT II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
Form of Joinder Agreement
This JOINDER AGREEMENT, dated as of                      ___, 20___, is
delivered pursuant to Section 15 of the First Priority Pledge and Security
Agreement and Irrevocable Proxy, dated as of                      ___, 2008,
among Residential Funding Company, LLC, GMAC Mortgage, LLC, certain of their
Affiliates from time to time parties thereto as Grantors, GMAC, LLC, as Lender
and Lender Agent, and Wells Fargo Bank, N.A., as First Priority Collateral Agent
and Collateral Control Agent (as amended, supplemented, restated or otherwise
modified from time to time, the “Pledge and Security Agreement”). Capitalized
terms used herein without definition are used as defined in the Pledge and
Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 15 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as [a/an [Additional Account Party] [Equity
Pledgor] [FABS Grantor] [a Grantor that is a Guarantor] thereunder with the same
force and effect as if originally named as [a/an [Additional Account Party]
[Equity Pledgor] [FABS Grantor]] [a Grantor that is a Guarantor] therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the Senior Secured Collateral
Agent for the benefit of the Lender Parties, and grants to the Senior Secured
Collateral Agent for the benefit of the Lender Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned described in Annex A and expressly assumes all
obligations and liabilities of [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor]] [a Grantor that is a Guarantor] thereunder. The undersigned
hereby agrees to be bound as [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor] [a Grantor that is a Guarantor]for the purposes of the Pledge and
Security Agreement.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Collateral listed on Annex A to this
Joinder Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Obligations.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 6 of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]

      By:           Name:           Title:        

ACKNOWLEDGED AND AGREED
as of the date first above written:

          GMAC, LLC
as Lender Agent
      By:           Name:           Title:          

          WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
      By:           Name:           Title:          

          WELLS FARGO BANK, N.A.,
as Collateral Control Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Grantor(s) executing this Joinder Agreement shall mean with
respect to each such Grantor:
All of such Grantor’s right, title and interest, in, to, and under, whether now
or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:
The Grantors shall, from time to time, execute and deliver to the Lender Agent,
as the Lender Agent may reasonably request, all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
the Lender Agent reasonably deems necessary or advisable to ensure a first
priority, perfected security interest in all or any portion of the Collateral.
[Describe pledged collateral, which should be consistent with the collateral
descriptions in Sections 2, 3, 4 or 5 as appropriate]

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy

 